      Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 1 of 111



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


RANDI WEINGARTEN, in her official capacity as President
of the American Federation of Teachers, AFL-CIO,
    555 New Jersey Avenue N.W.                            Case No. __________
    Washington, D.C. 20001

AMERICAN FEDERATION OF TEACHERS, AFL-CIO,
  555 New Jersey Avenue N.W.
  Washington, D.C. 20001

CYNTHIA MILLER,
  9305 S. Oakley Avenue
  Chicago, Illinois 60643

CRYSTAL ADAMS,
  2361 Sunnyside Drive
  Arnold, Missouri 63010

CONNIE WAKEFIELD,
  54561 Jack Drive
  Macomb, Michigan 48042

DEBORAH BAKER,
  12330 S. 14th Street
  Jenks, Oklahoma 74037

JANELLE MENZEL,
  14889 Nokay Lake Road
  Brainerd, Minnesota 56401

KELLY FINLAW,
  735 W. 172nd Street #A51
  New York, New York 10032

GLORIA NOLAN,
  4184 Sacramento Avenue
  St. Louis, Missouri 63115

MICHAEL GIAMBONA,
  35 Tiffin Court
  Clayton, California 94517
      Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 2 of 111



                      Plaintiffs,

            v.

ELISABETH DEVOS, in her official capacity as Secretary of
Education,
  400 Maryland Avenue S.W.
  Washington, D.C. 20202

and

UNITED STATES DEPARTMENT OF EDUCATION,
  400 Maryland Avenue S.W.
  Washington, D.C. 20202

                      Defendants.


                                    COMPLAINT
Date: July 11, 2019

Mark Richard (D.C. Bar No. 1033699)         Faith Gay*
PHILLIPS, RICHARD & RIND, P.A.              Caitlin Halligan*
9360 SW 72 Street, Suite 283                Maria Ginzburg*
Miami, FL 33173                             Yelena Konanova*
Telephone: (305) 412-8322                   Margaret Siller (D.C. Bar No. 230475)
E-mail: mrichard@phillipsrichard.com        SELENDY & GAY PLLC
                                            1290 Avenue of the Americas
Attorneys for Plaintiffs Weingarten & AFT   New York, NY 10104
                                            Telephone: (212) 390-9000
Aaron Ament*                                E-mail: fgay@selendygay.com
Daniel A. Zibel (D.C. Bar No. 491377)               challigan@selendygay.com
Robyn K. Bitner (D.C. Bar No. 1617036)              mginzburg@selendygay.com
NATIONAL STUDENT LEGAL                              lkonanova@selendygay.com
DEFENSE NETWORK                                     msiller@selendygay.com
1015 15th Street N.W., Suite 600
Washington, D.C. 20005                      Attorneys for Plaintiffs
Telephone: (202) 734-7496
E-mail: aaron@nsldn.org
        dan@nsldn.org
        robyn@nsldn.org                     *Pro hac vice forthcoming

Attorneys for Plaintiffs Weingarten & AFT
            Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 3 of 111



                                            TABLE OF CONTENTS
                                                                                                                        Pages

NATURE OF THE ACTION ......................................................................................... 1

PARTIES ...................................................................................................................... 12

         Plaintiffs ............................................................................................................ 12

         Defendants ........................................................................................................ 15

JURISDICTION........................................................................................................... 16

VENUE......................................................................................................................... 19

FACTUAL ALLEGATIONS ........................................................................................ 19

ED AND FEDERAL STUDENT LOANS.................................................................... 19

         ED’s Mission ...................................................................................................... 19

         The Role of Federal Student Loan Servicers ................................................... 22

THE PUBLIC SERVICE LOAN FORGIVENESS PROGRAM ................................. 25

         PSLF Program Requirements .......................................................................... 27

         The Failure of PSLF and the Equally Unsuccessful Temporary Band-
              Aid of TEPSLF........................................................................................ 33

         ED’s Authority to Discharge Student Loans.................................................... 35

ED’S ADMINISTRATIVE PROCESSING ERRORS.................................................. 37

         ED’s Documented Failure to Correctly Process PSLF Applications ............... 37

         Administrative Error Plaintiffs ........................................................................ 41

                   1.        Cynthia Miller ............................................................................. 41

                   2.        Crystal Adams ............................................................................. 51

                   3.        Connie Wakefield ......................................................................... 56

ED’S DISREGARD OF SERVICER MISREPRESENTATIONS TO
      BORROWERS REGARDING PSLF ................................................................. 66

         ED’s Awareness of Widespread Servicer Misconduct ...................................... 66

                                                                i
           Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 4 of 111



        Servicer Misconduct Plaintiffs.......................................................................... 71

                 1.       Deborah Baker ............................................................................. 71

                 2.       Janelle Menzel ............................................................................. 79

                 3.       Kelly Finlaw ................................................................................. 83

                 4.       Gloria Nolan................................................................................. 86

                 5.       Michael Giambona ....................................................................... 89

CAUSES OF ACTION ................................................................................................. 93

COUNT I – ARBITRARY AND CAPRICIOUS AGENCY ACTION DUE TO
    ADMINISTRATIVE PROCESSING ERRORS PURSUANT TO
    5 U.S.C. § 706(2)(A) (ADMINISTRATIVE ERROR PLAINTIFFS
    AGAINST DEFENDANTS) .............................................................................. 93

COUNT II – INADEQUATE NOTICE OF DENIALS PURSUANT TO
    5 U.S.C. § 555(e) (ADMINISTRATIVE ERROR PLAINTIFFS
    AGAINST DEFENDANTS) .............................................................................. 95

COUNT III – VIOLATION OF DUE PROCESS DUE TO ADMINISTRATIVE
    PROCESSING ERRORS PURSUANT TO THE FIFTH AMENDMENT
    TO THE U.S. CONSTITUTION (ADMINISTRATIVE ERROR
    PLAINTIFFS AND AFT AGAINST DEFENDANTS) ..................................... 97

COUNT IV – ARBITRARY AND CAPRICIOUS AGENCY ACTION DUE TO
    SERVICER MISCONDUCT PURSUANT TO 5 U.S.C. § 706(2)
    (SERVICER MISCONDUCT PLAINTIFFS AGAINST DEFENDANTS) .... 100

COUNT V – VIOLATION OF DUE PROCESS DUE TO SERVICER
    MISCONDUCT PURSUANT TO THE FIFTH AMENDMENT TO THE
    U.S. CONSTITUTION (SERVICER MISCONDUCT PLAINTIFFS
    AND AFT AGAINST DEFENDANTS)........................................................... 102

PRAYER FOR RELIEF ............................................................................................. 104




                                                          ii
        Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 5 of 111




      Plaintiffs Randi Weingarten, in her official capacity as President of the

American Federation of Teachers, AFL-CIO, and the American Federation of

Teachers, AFL-CIO (collectively, “AFT”); Cynthia Miller, Crystal Adams, and Connie

Wakefield (together, the “Administrative Error Plaintiffs”); and Deborah Baker,

Janelle Menzel, Kelly Finlaw, Gloria Nolan, and Michael Giambona (together, the

“Servicer Misconduct Plaintiffs,” and together with Administrative Error Plaintiffs,

the “Individual Plaintiffs”), through their attorneys, Selendy & Gay PLLC, Phillips,

Richard & Rind, P.A., and the National Student Legal Defense Network, allege the

following against Defendants Elisabeth DeVos, in her official capacity as Secretary of

Education (“Secretary DeVos”), and the United States Department of Education (the

“Department,” and collectively with Secretary DeVos, “ED”) and assert the following

claims under the Administrative Procedure Act (“APA”) and the Due Process Clause

of the Fifth Amendment to the United States Constitution.

      Plaintiffs seek to hold ED accountable for its gross mismanagement of the

Public Service Loan Forgiveness (“PSLF”) Program and the Temporary Expanded

Public Service Loan Forgiveness (“TEPSLF”) Program in violation of the APA and

the Fifth Amendment’s Due Process Clause. Plaintiffs ask this Court to direct ED to

provide PSLF and TEPSLF applicants with a decision-making process that

minimizes the risk of erroneous denials, a meaningful opportunity to contest denials,

and a written, reasoned explanation for its decisions. The Individual Plaintiffs also

seek loan forgiveness in their specific cases.

                            NATURE OF THE ACTION

      1.     In 2007, recognizing that the skyrocketing cost of higher education made

it nearly impossible for public servants to obtain the degrees required to serve in their

professions and pay back their resulting student loans, a bipartisan Congress enacted
the PSLF Program. PSLF’s purpose was to relieve the burden of student debt for
        Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 6 of 111




teachers, nurses, police officers, firefighters, and others who had made 120 qualifying

payments on eligible student loans on a qualifying repayment plan, while working at

a qualifying job. Millions of public servants have relied on PSLF in taking out student

loans. But ED—the very agency that is supposedly the champion of our nation’s ed-

ucation system—has failed to live up to its role in administering this Program.

      2.     PSLF is a federal entitlement guaranteed by Congress under 20 U.S.C.

§ 1087e(m), which mandates that ED “shall cancel the balance of interest and princi-

pal due” for qualifying loans held by public servants after 120 payments.

      3.     ED has failed to make good on Congress’s promise, denying PSLF to ap-

plicants on arbitrary and capricious grounds, without any meaningful process to re-

view erroneous decisions or to ensure that Title IV loan servicers1 provide accurate

guidance to borrowers regarding their eligibility for loan forgiveness. According to

its reports, as of March 2019, ED had forgiven the loans of fewer than 1% of the

borrowers applying for PSLF.2 Of the 73,554 unique PSLF applications received since

October 2017, ED denied a staggering 71% for purportedly failing to meet eligibility

1 “Title IV loan servicers” service loans issued under Title IV of the Higher Education
Act (“HEA”), 20 U.S.C. §§ 1070 et seq. They include servicers known as TIVAS (Title
IV Additional Servicing) Servicers: (i) Navient Corporation (“Navient”) (formerly
known as SLM Corporation/Sallie Mae); (ii) Nelnet Servicing, LLC (“Nelnet”) (Nelnet
acquired Great Lakes Educational Loan Services); and (iii) Pennsylvania Higher Ed-
ucation Assistance Agency a/k/a FedLoan Servicing (“FedLoan Servicing”), as well as
various not-for-profit servicers. See U.S. Dep’t of Educ., Fed. Student Aid, Loan Ser-
vicing Contracts, https://studentaid.ed.gov/sa/about/data-center/business-info/con-
tracts/loan-servicing (last visited July 9, 2019). Title IV loan servicers have a direct
contractual relationship either with the Department, when servicing loans held by
the Department, or with non-Departmental commercial lenders and loan holders as
part of the Federal Family Education Loan (“FFEL”) Program. The Department
maintains oversight authority over all Title IV servicers, regardless of whether it di-
rectly contracts with them, as explained infra ¶¶ 54-59.
2 U.S. Dep’t of Educ., Fed. Student Aid, March 2019 PSLF Report (Mar. 31, 2019),
https://studentaid.ed.gov/sa/about/data-center/student/loan-forgiveness/pslf-data
(hereinafter “FSA, March 2019 PSLF Report”) (last visited July 9, 2019).


                                           2
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 7 of 111




requirements, such as having the correct type of loan or repayment plan or employ-

ment in a qualifying job. Only 518 public servants have received PSLF thus far—a

negligible number compared with the estimated 32 million borrowers who, according

to the Consumer Financial Protection Bureau (“CFPB”), were making payments on

potentially eligible loans at the end of 2016.3

        4.    In 2018, recognizing the inadequacies of the existing PSLF Program,

Congress enacted an extension to PSLF—the Temporary Expanded Public Service

Loan Forgiveness (“TEPSLF”) Program—to provide a temporary band-aid for some

of PSLF’s widely recognized failures. TEPSLF narrowly expands the qualifications

for PSLF by allowing borrowers who made 120 payments in certain otherwise non-

qualifying payment plans to receive loan forgiveness on a first-come, first-served ba-

sis until TEPSLF funds run out. Like PSLF, TEPSLF mandates that ED forgive

loans for those that qualify. But ED has mismanaged TEPSLF as well: as of March

2019, only 3.6% of TEPSLF applications have been approved.4

        5.    Public servants like Plaintiffs Cynthia Miller, Crystal Adams, and Con-

nie Wakefield have borne the brunt of ED’s failures: although each of them made the

requisite 120 qualifying payments, ED miscounted the number of payments they

made, and every time these Plaintiffs tried to point out the errors, ED provided in-

consistent and still incorrect counts. Not only did ED refuse to correct its mistakes,

it closed their files and denied these Plaintiffs loan forgiveness. To make matters

worse, Ms. Miller, Ms. Adams, and Ms. Wakefield never received a clear explanation




3Id.; see also Consumer Fin. Prot. Bureau, Staying On Track While Giving Back: The
Cost Of Student Loan Servicing Breakdowns For People Serving Their Communities
20 n.34 (June 2017) (hereinafter “CFPB, Staying on Track”), https://files.consum-
erfinance.gov/f/documents/201706_cfpb_PSLF-midyear-report.pdf.
4   FSA, March 2019 PSLF Report, supra note 2.

                                           3
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 8 of 111




of the reasons for their denials, nor did ED have a process through which it could

identify and account for its own errors.


      •        Cynthia Miller, a Chicago Public Schools teacher, submit-
               ted a PSLF application in May 2018. ED delayed consider-
               ation of her application repeatedly because the servicer of
               her loans erroneously claimed her application was “incom-
               plete,” eventually denied it for failure to make 120 qualify-
               ing payments (another error), and then denied Ms. Miller’s
               TEPSLF application. In response to her repeated inquiries
               about the reason for the denials, Ms. Miller received at
               least a dozen responses with completely different—and in-
               correct—counts of her qualifying payments (including one
               count of 128 payments—eight more than the requisite
               number). Finally, the servicer mailed her multiple enve-
               lopes containing over 160 pages of indecipherable numbers
               and codes and informed her that her inquiry had been
               closed.

      •        ED denied the PSLF and TEPSLF applications of Crystal
               Adams, a U.S. Department of the Treasury employee, stat-
               ing that she had only made 113 of the 120 required pay-
               ments. After Ms. Adams made seven additional payments,
               ED again denied her application for TEPSLF. When Ms.
               Adams asked the servicer of her loans why she did not qual-
               ify, the servicer gave her a series of conflicting answers
               with payment counts that fluctuated for unexplained rea-
               sons and ultimately told her that it did not know how
               TEPSLF payments are counted but would check and get
               back to her. Ms. Adams never received a response. Ms.
               Adams submitted another application for PSLF and again
               was denied.

           •   After making 120 on-time payments on her Direct Loans
               while on a qualifying repayment plan, public school teacher
               Connie Wakefield applied for PSLF in October 2017. The
               servicer of her loans informed her that she had made 120
               qualifying payments and was eligible for loan forgiveness
               under PSLF. ED nonetheless denied Ms. Wakefield’s ap-
               plication for PSLF. Ms. Wakefield has applied multiple
               times after this initial denial, and ED continues to deny her
               requests for forgiveness. For nearly two years, Ms.


                                            4
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 9 of 111



              Wakefield has called the servicer asking for an explanation
              and has received none. Instead, the servicer has only re-
              peated that it would place her account under review. The
              “reviews” have provided only conflicting, inconsistent, and
              erroneous payment counts.
      6.      ED has also disregarded repeated misrepresentations that the Title IV

servicers have made to borrowers about what loans and loan repayment plans qualify

for PSLF. Those servicers misinformed Plaintiffs Deborah Baker, Janelle Menzel,

Kelly Finlaw, Gloria Nolan, and Michael Giambona that they were “on track” for

PSLF and making “qualifying” payments for PSLF, even though they did not actually

have qualifying loans or were not in qualifying repayment plans. Only years later,

after they had made 120 payments and applied for forgiveness, did these public serv-

ants learn for the first time that their payments did not count. Had the loan servicers

given these Plaintiffs the correct information, they easily could have consolidated

their loans, entered qualifying repayment plans, and been eligible for forgiveness un-

der PSLF.


      •       Deborah Baker, a Director of Education at an Oklahoma
              nonprofit organization, was assured by the Title IV servicer
              of her loans for nine years that she would qualify for PSLF
              if she made on-time payments on her income-driven repay-
              ment plan. That was wrong. Only Direct Loans qualify for
              PSLF, and Ms. Baker should have converted her Federal
              Family Education (“FFEL”) Loans to Direct Loans to qual-
              ify for loan forgiveness. ED subsequently denied Ms.
              Baker’s applications for PSLF and TEPSLF.

      •       Janelle Menzel, a Minnesota public school teacher, asked
              the Title IV servicer of her loans how to qualify for PSLF
              shortly after the program began. The servicer directed her
              to make payments on her existing plan while working for a
              qualifying employer and gave her counts of qualifying pay-
              ments as she continued repayment. That was wrong. Ms.
              Menzel was not repaying her loans on an eligible repay-
              ment plan. The servicer then processed her application for
              a federal Teacher Loan Forgiveness award but failed to tell
              Ms. Menzel that it would render four years of her payments
                                           5
Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 10 of 111



      ineligible for PSLF. Years later, only when she reached out
      to confirm that her employer qualified for PSLF, did the
      Title IV servicer tell her for the first time that she was not
      on a qualifying plan and that none of her payments counted
      for PSLF. When Ms. Menzel subsequently applied for
      TEPSLF, the servicer told her for the first time that only
      payments made after 2011 would count for TEPSLF be-
      cause of her Teacher Loan Forgiveness award. After ED
      denied her TEPSLF application, the servicer told Ms. Men-
      zel she should simply “give up” on obtaining loan for-
      giveness.

  •   Kelly Finlaw, a New York public school teacher, had both
      FFEL Loans and Direct Loans. When Ms. Finlaw informed
      the Title IV servicer of her loans that she intended to apply
      for PSLF, the servicer told Ms. Finlaw that she would qual-
      ify for PSLF in October 2017 and should continue making
      payments until she submitted her PSLF application. That
      was wrong. Her FFEL Loan did not qualify for PSLF, and
      she would not have made 120 payments on her Direct
      Loans to be eligible for forgiveness by October 2017. After
      she made 120 payments on her FFEL Loan, the servicer
      still said—erroneously—that she was eligible for PSLF and
      should go into forbearance because her loans would be for-
      given. After her PSLF application was denied because she
      had the “wrong” loans, the servicer told Ms. Finlaw that
      she should consolidate her FFEL Loans and Direct Loans.
      By doing so, Ms. Finlaw lost almost five years of PSLF-
      qualifying payments on her Direct Loans.

  •   Gloria Nolan, who works at a nonprofit in Missouri, told
      the Title IV servicer of her loans that she wanted to pursue
      PSLF and asked how to qualify. The servicer told Ms. No-
      lan that she should simply apply for PSLF once she had
      made 120 payments. That was wrong. Ms. Nolan was
      making payments on a graduated repayment plan, which
      does not qualify for PSLF. After making 120 payments,
      Ms. Nolan applied for PSLF, and ED denied her applica-
      tion; she then applied for TEPSLF and again was denied.
      When Ms. Nolan asked the servicer if she could qualify for
      TEPSLF, the servicer instructed her to make two more
      payments and then reapply for PSLF and TEPSLF. After
      she did so, ED yet again denied Ms. Nolan loan forgiveness.



                                    6
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 11 of 111



            •   Dr. Michael Giambona, a California public school psycholo-
                gist, asked the Title IV servicer of his loans how to qualify
                for PSLF shortly after the Program began. The servicer
                assured Dr. Giambona multiple times that so long as he
                continued working for a qualifying employer, he simply
                needed to continue making payments on his loans and then
                check back after ten years. In fact, Dr. Giambona had a
                nonqualifying FFEL loan and should have consolidated
                that loan into a Direct Loan. ED subsequently denied Dr.
                Giambona’s applications for PSLF and TEPSLF.
      7.        Instead of acknowledging the Title IV servicers’ misrepresentations and

using its loan discharge authority to redress these errors, ED has turned a blind eye

to this misconduct, even though it is well-documented, including in government re-

ports.5

      8.        A September 2018 Report by the Government Accountability Office

(“GAO”) confirms that ED has identified widespread servicer misconduct but has not

taken steps to give the servicers adequate guidance or instructions on how to admin-

ister the PSLF Program or ensure that servicers receive consistent loan payment his-

tory information from other loan servicers when borrower accounts are transferred.

Nor does ED require the servicers to give borrowers accurate information on which

payments qualify for PSLF—information that is critical given the long period of re-

payment required before any borrower can be eligible for loan forgiveness.6




5See, e.g., Alexandra Hegji, Cong. Research Serv., No. R45389, The Public Service
Loan Forgiveness Program: Selected Issues 23–25 (Oct. 29, 2018),
https://fas.org/sgp/crs/misc/R45389.pdf.
6U.S. Gov’t Accountability Office, GAO-18-547, Public Service Loan Forgiveness: Ed-
ucation Needs to Provide Better Information for the Loan Servicer and Borrowers 24
(Sept. 2018) (hereinafter “GAO, Public Service Loan Forgiveness Report”),
https://www.gao.gov/assets/700/694304.pdf.


                                             7
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 12 of 111




         9.     ED’s Office of Inspector General (“OIG”) issued its own report in early

2019, echoing the GAO’s conclusions about misconduct by ED and Title IV servicers.7

In an audit of the Federal Student Aid (“FSA”) office—a division of ED—OIG found

that “[f]rom January 1, 2015 through September 30, 2017, 61 percent . . . of [the] re-

ports on FSA’s oversight activities identified instances of servicer noncompliance with

Federal loan servicing requirements.”8 As a result of these violations, servicers

placed borrowers on nonqualifying repayment plans or incorrectly calculated the

number of monthly payments borrowers owe on their federal loans.

         10.    The OIG also found that while ED is fully aware of these problems, it is

doing nothing to remedy them. According to the OIG, ED rarely, if ever, penalizes

servicers for noncompliance, fails to track noncompliance, and refuses to prioritize

the interests of borrowers over the interests of servicers.9

         11.    ED’s mismanagement of PSLF has harmed many Americans. The Indi-

vidual Plaintiffs are all members of Plaintiff AFT, an organization representing 1.7

million pre-K-through-12th-grade teachers and other public service professionals.

AFT is a leader in the fight for public service workers’ financial rights, particularly

with respect to the rising costs of education. In a survey of its members, 82% of mem-

bers who had submitted their PSLF applications were denied, many for failing to

meet eligibility requirements due to misinformation provided by their servicer.




7U.S. Dep’t of Educ., Office of Inspector Gen., ED-OIG/A05Q0008, Federal Student
Aid: Additional Actions Needed to Mitigate the Risk of Servicer Noncompliance with
Requirements for Servicing Federally Held Student Loans (Mar. 5, 2019),
https://www2.ed.gov/about/offices/list/oig/auditreports/fy2019/a05q0008.pdf (herein-
after “OIG, Federal Student Aid”).
8   Id. at 4.
9   Id. at 2, 9-10, 17.


                                            8
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 13 of 111




         12.      Responsibility for the egregious mishandling of PSLF lies squarely at

the feet of ED, which “is responsible for establishing the administrative structure

necessary to fulfill the PSLF Program’s goal of encouraging individuals to enter and

continue in public service employment by providing loan forgiveness to borrowers

who meet program requirements.”10

         13.      At her confirmation hearing, Secretary DeVos assured members of the

Senate and the American public that under her leadership, the Department would

make good on PSLF’s promise to America’s public servants.


         •     Secretary DeVos promised that, “if confirmed, [she] look[ed] forward
               to working with Congress on ways to ensure that borrowers of
               Federal student loans continue to have manageable repayment
               options that are simple and easy to understand.”11

         •     Secretary DeVos told Senator Orrin Hatch that “the issue of student
               debt and the amount of student debt . . . is a very serious issue and
               one which we all have to pay very close attention to and resolve in
               some way,” and further promised that, “[i]f confirmed, I certainly will
               look forward to working with you and your colleagues on ways to get
               after this issue.”12

         •     Secretary DeVos assured members of the Senate and the public that


10 GAO, Public Service Loan Forgiveness Report, supra note 6, at 24; see also H. Rep.
No. 110-210, at 48-49 (2007) (“The Committee believes that through increased Pell
Grants, programs for better debt management and loan forgiveness, students are bet-
ter able to assemble a package of debt relief to ensure a brighter future with less
financial burdens. Debt burdens are particularly troublesome for public servants who
often earn low salaries for their work. The policies embodied in H.R. 2669 recognize
the contributions and challenges of public service, and the Committee hopes to en-
courage participation in these careers.”).
11 Nomination of Betsy DeVos to Serve as Secretary of Education: Hearing of the
Comm. on Health, Education, Labor, and Pensions, 115th Cong. 120 (Jan. 17, 2017)
(hereinafter “DeVos Nomination Hearing”), https://www.govinfo.gov/content/con-
tent/pkg/CHRG-115shrg23667/pdf/CHRG-115shrg23667.pdf.
12   Id. at 24.


                                                9
           Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 14 of 111



                 she would pursue “successful implementation of the law” and
                 “facilitate compliance with the laws that the Department is charged
                 to enforce.”13

           •     When asked about her commitment to PSLF, Secretary DeVos testi-
                 fied that, “if confirmed, [she would] faithfully implement the Higher
                 Education Act”14 and “ensure [ED] is appropriately answering any
                 technical assistance request we receive from entities or individuals
                 interested in learning more about the Public Service Loan For-
                 giveness program.”15

           14.      Secretary DeVos lived up to none of those promises. Flouting Congress’s

mandate, Secretary DeVos and the Department she leads have done nothing to rem-

edy the gross mismanagement of the PSLF (including TEPSLF) Program, despite

documented knowledge of these failures. Indeed, Secretary DeVos has publicly re-

jected PSLF’s very purpose, stating, “[w]e don’t think one type of job, one type of role,

should be incentivized over another.”16 Secretary DeVos “propose[d] eliminating Pub-

lic Service Loan Forgiveness” going forward,17 and the Trump Administration pro-

posed that appropriations for the PSLF Program be eliminated entirely in the 2020

budget.18




13   Id. at 98.
14Id. at 120. As explained below, the Higher Education Act of 1965 was amended by
the College Cost Reduction and Access Act of 2007, which created PSLF.
15   Id. at 177.
16 Examining Policies and Priorities of the U.S. Dep’t of Educ.: Hearing Before the
House Comm. on Educ. and Labor, 116th Cong. (Apr. 10, 2019) at 04:01:57 (testimony
of Betsy DeVos, Secretary of Education), https://www.c-span.org/video/?459644-1/ed-
ucation-policy-hearing-secretary-devos (last visited July 9, 2019).
17   Id.
18Annie Nova, Education Dept. faces 10% funding cut under Trump’s 2020 budget
proposal, CNBC (Mar. 11, 2019), https://www.cnbc.com/2019/03/11/trumps-budget-
proposal-would-cancel-public-service-loan-forgiveness.html (last visited July 9,
2019).

                                                10
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 15 of 111




      15.    Secretary DeVos, the Department, and the Trump Administration can-

not flout the Constitution and federal law by blocking the overwhelming majority of

public servants from obtaining the benefits to which they are entitled under PSLF

and TEPSLF. They must implement PSLF and TEPSLF in a manner that provides

public servants a meaningful chance to secure the benefits made available by Con-

gress. The Due Process Clause of the Fifth Amendment requires ED to provide pro-

cesses that give PSLF and TEPSLF applicants notice and a meaningful opportunity

to be heard on issues affecting their eligibility for this statutorily granted entitle-

ment. And the APA requires ED to engage in reasoned decision-making, to consider

all essential facts, and to provide an adequate explanation for its decisions to deny

public servants benefits under PSLF and TEPSLF.

      16.    Instead, ED’s administrative process is practically nonexistent. ED con-

sistently makes administrative mistakes on such routine matters as counting the

number of qualifying payments, and the Title IV servicers misrepresent PSLF’s eli-

gibility requirements when borrowers ask how they can obtain loan forgiveness. ED

then fails to consider evidence of these pervasive errors or misrepresentations in mak-

ing eligibility determinations—and, to make matters worse, its denials provide no

meaningful explanation of the reasons for rejection.

      17.    Borrowers who should qualify for PSLF or TEPSLF, including the Indi-

vidual Plaintiffs, have not received forgiveness for reasons completely outside their

control. ED has eviscerated the statutory promise of loan forgiveness for those who

have spent a decade or more in public service dutifully repaying their loans. Plaintiffs

bring this action to require ED to fulfill its mandate to lawfully administer the PSLF

Program, including TEPSLF.




                                          11
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 16 of 111



                                        PARTIES

                                      PLAINTIFFS

         18.   Plaintiff Randi Weingarten is President of the American Federation of

Teachers, AFL-CIO. Prior to her election as President in 2008, Ms. Weingarten

served for 12 years as president of the United Federation of Teachers, AFT Local 2,

representing approximately 200,000 educators in the New York City public school

system, home childcare providers, and other workers in health, law, and education,

and served for 12 years as counsel to the AFT president, taking a lead role in lawsuits

to secure adequate school funding and building conditions.19 President Weingarten

brings this suit solely in her official capacity as President of AFT.

         19.   Plaintiff AFT is a membership organization representing 1.7 million

pre-K-through-12th-grade teachers, early childhood educators, paraprofessionals,

and other school-related personnel; higher education faculty and professional staff;

federal, state, and local government employees; and nurses and other healthcare

professionals.      AFT’s purpose is to promote fairness, democracy, economic

opportunity, and high-quality public education, healthcare, and public services for

students, their families, and communities.20

         20.   AFT has taken a leading role in fighting for the financial rights of public

service workers, particularly when it comes to the cost of education.

         21.   A survey of AFT’s members showed that eight out of every ten

respondents who struggle financially consider student loan debt a “major burden or




19 AFT, Randi Weingarten, https://www.aft.org/about/leadership/randi-weingarten
(last visited July 7, 2019).
20   AFT, Mission, https://www.aft.org/about/mission (last visited July 7, 2019).


                                            12
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 17 of 111




challenge.”21 Many AFT members report being unable to afford basic household

needs, including food, rent, and other necessities, because of the burden of their

student loans.22 Some members even reported suicidal tendencies related to the

crushing weight of student loan debt.

         22.     In a follow-up survey, almost all AFT respondents who had submitted

PSLF applications reported a denial of forgiveness (82%) because of ineligible FFEL

Loans (27%), incorrect repayment plans (27%), or failure to meet some combination

of program requirements (40%). Crucially, two-thirds of AFT respondents who have

been denied PSLF said their servicer gave them incorrect information about how to

qualify for PSLF (64%). Yet, even though 43% of those who were denied forgiveness

attempted to plead their case to ED or the servicer, not one had their complaints

resolved. More than four out of every five members who then applied for TEPSLF

were denied yet again. Members reported that they had no savings for emergencies,

were denied credit, could not buy homes or afford to live on their own, were forced to

work multiple jobs to make ends meet, and had to declare bankruptcy—all as a result

of ED’s failure to grant statutorily mandated loan forgiveness under PSLF (including

TEPSLF).

         23.     AFT asserts the Fifth Amendment Due Process rights of its members

under the doctrine of associational standing and in its own right under the doctrine

of organizational standing.

         24.     Plaintiff Cynthia Miller is a public school teacher who works and resides

in Chicago, Illinois. Although Ms. Miller has made at least 120 qualifying payments,

ED miscounted the number of qualifying payments and denied Ms. Miller PSLF and


21 Hart Research Association, Effects of Debt on AFT Members Who Struggle Finan-
cially 3 (June 2018), https://www.aft.org/sites/default/files/ppt_aft-member-
debt_hart2018.pdf.
22   Id. at 3, 14.

                                             13
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 18 of 111




TEPSLF.

      25.    Plaintiff Crystal Adams is an employee of the U.S. Department of the

Treasury who works and resides in Missouri. Although Ms. Adams made at least 120

qualifying payments for TEPSLF, ED miscounted that number and denied her

TEPSLF.

      26.    Plaintiff Connie Wakefield is a public school teacher who works and re-

sides in Michigan. Although Ms. Wakefield made at least 120 qualifying payments

for PSLF, ED miscounted that number and denied her PSLF. (Plaintiffs Miller, Ad-

ams, and Wakefield are referred to as the “Administrative Error Plaintiffs.”)

      27.    Plaintiff Deborah Baker is the full-time Director of Education at a non-

profit organization and works and resides in Oklahoma. She has made at least 120

payments on her student loans. The Title IV servicer, Navient, incorrectly told Ms.

Baker that her FFEL Loans qualified for PSLF, and ED then denied Ms. Baker PSLF.

      28.    Plaintiff Janelle Menzel is a public school teacher who works and re-

sides in Minnesota. She has made at least 120 payments on her loans. The Title IV

servicer, Nelnet, falsely told Ms. Menzel that her repayment plan qualified for PSLF

and processed her request for another loan forgiveness program in 2011 without in-

forming her that she would thereby forfeit over four years of PSLF-qualifying pay-

ments. ED denied Ms. Menzel PSLF and TEPSLF.

      29.    Plaintiff Kelly Finlaw is a public school teacher who works and resides

in New York. The Title IV servicer, Nelnet, falsely told Ms. Finlaw that her FFEL

Loans qualified for PSLF. She has made at least 120 payments on her loans. When

Ms. Finlaw applied for PSLF, ED denied her application. Her servicer then advised

her to consolidate all of her loans into a Direct Consolidation Loan, even though Ms.

Finlaw had been in repayment on her Direct Loans on a qualifying repayment plan.
After consolidating her FFEL Loans with her Direct Loans, Ms. Finlaw lost years of

qualifying payments on her Direct Loans.
                                         14
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 19 of 111




         30.   Plaintiff Gloria Nolan works for a Missouri nonprofit organization that

empowers communities to provide resources including childcare, education,

healthcare, employment, and financial services. She has made at least 120 payments

on her loans. The Title IV servicer, EdFinancial, falsely told Ms. Nolan that her loan

payments qualified for PSLF, and ED then denied Ms. Nolan PSLF for failing to make

120 payments on a qualifying repayment plan.

         31.   Plaintiff Michael Giambona is a public school psychologist providing

mental health services to at-risk students in one of the largest school districts in Cal-

ifornia. Dr. Giambona has made at least 120 payments on his FFEL Consolidation

Loan. His Title IV servicers, including Sallie Mae and Navient, falsely told Dr. Giam-

bona that his FFEL Consolidation Loan qualified for PSLF. When Dr. Giambona

applied for PSLF and TEPSLF, he was denied because he did not have Direct Loans.

(Plaintiffs Baker, Menzel, Finlaw, Nolan, and Giambona are referred to as the “Ser-

vicer Misconduct Plaintiffs.”)

                                   DEFENDANTS

         32.   Defendant Elisabeth DeVos, in her capacity as Secretary of the

Department of Education, is responsible for administering the federal student loan

program, including PSLF and TEPSLF. Secretary DeVos is “authorized to make,
promulgate, issue, rescind, and amend rules and regulations governing the manner

of operation of, and governing the applicable programs administered by, the

Department.”23

         33.   Secretary DeVos maintains an office at the Department’s headquarters,

located at 400 Maryland Avenue S.W., Washington, D.C. 20202.

         34.   Defendant United States Department of Education is a federal agency

headquartered in the District of Columbia. Its principal office is located at 400


23   20 U.S.C. § 1221e-3.

                                           15
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 20 of 111




Maryland Avenue S.W., Washington, D.C. 20202.

                                  JURISDICTION

      35.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 because it is a case arising under federal law.

      36.    The relief requested herein is authorized by the Administrative

Procedure Act, 5 U.S.C. § 702, and the Court’s authority to enjoin federal officers from

violating the U.S. Constitution and federal law.

      37.    Congress has waived sovereign immunity as to the relief requested

pursuant to 5 U.S.C. § 702, and sovereign immunity does not bar Plaintiffs from

securing relief for the Fifth Amendment Due Process Clause violations alleged herein.

      38.    Defendants’ actions complained of herein with respect to each Individual

Plaintiff constitute final agency actions,24 and no further exhaustion of remedies is

required by 20 U.S.C. § 1087e(m), the Consolidated Appropriations Act of 2018, Pub.

L. No. 115-141, § 315, 132 Stat. 348, 752-53, or applicable ED regulations, as each

Individual Plaintiff was denied PSLF (including TEPSLF where applicable) when he

or she applied.25

      39.    In addition, exhaustion is not required because it would be futile.26 As

explained below, each Individual Plaintiff has availed himself or herself of any
available procedures to cure the denials without success.

      40.    Defendants’ actions give rise to an actual case or controversy within the


24 See 34 C.F.R. § 685.219(e)(3); Am. Bar Ass’n v. U.S. Dep’t of Educ., 370 F. Supp. 3d
1, 19-24 (D.D.C. 2019).
25See 34 C.F.R. § 685.219(e)(3); see also Darby v. Cisneros, 509 U.S. 137, 154 (1993)
(exhaustion is a “prerequisite to judicial review only when expressly required by stat-
ute or when an agency rule requires appeal before review”).
26 See Am. Fed’n of Gov’t Emps. v. Acree, 475 F.2d 1289, 1292 (D.C. Cir. 1973) (no
requirement to exhaust administrative remedies when doing so would be “an exercise
in futility”).

                                          16
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 21 of 111




meaning of Article III of the U.S. Constitution.

      41.      Individual Plaintiffs have Article III standing to assert APA claims and

claims under the Due Process Clause of the Fifth Amendment as set forth below:

      a. ED’s denials of Individual Plaintiffs’ applications for PSLF
         (including TEPSLF) and the deprivation of their property interest in
         PSLF without due process of law are concrete injuries-in-fact.

      b. Individual Plaintiffs have an ongoing need for loan forgiveness
         because their federal student loan balances remain outstanding.

      c. Should they reapply, Individual Plaintiffs are likely to be denied
         PSLF (including TEPSLF) in the imminent future, without sufficient
         process.

      d. Individual Plaintiffs’ concrete injuries-in-fact are fairly traceable to
         the challenged actions, namely ED’s denials of Individual Plaintiffs’
         applications for PSLF (including TEPSLF).

      e. Individual Plaintiffs’ concrete injuries are redressable by a decision
            of this Court: (i) declaring that ED’s PSLF and TEPSLF denials
            violate the APA and the Due Process Clause; (ii) declaring that ED’s
            PSLF and TEPSLF application processes deprive Plaintiffs of their
            constitutional right to due process; (iii) vacating ED’s PSLF and
            TEPSLF denials with respect to each of the Individual Plaintiffs;
            (iv) remanding to ED with directions to approve each of the
            Individual Plaintiffs’ request for forgiveness, or, in the alternative,
            retaining jurisdiction and remanding to ED for further action
            consistent with the APA; (v) requiring ED to provide Individual
            Plaintiffs with a decision-making process that minimizes the risk of
            erroneous denials and ensures a meaningful opportunity to contest
            denials; and (vi) requiring ED to issue a written, reasoned decision
            to Individual Plaintiffs for any denials within a reasonable time
            thereafter.

      42.      AFT has organizational standing to assert claims under the Due Process

Clause of the Fifth Amendment in its own right as set forth below:

      a. AFT’s mission and purpose is to promote fairness, democracy,
         economic opportunity, and high-quality public education, healthcare,
         and public services for students, their families, and communities,
         including ensuring access to affordable education for public servants.


                                            17
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 22 of 111



      b. ED’s denials of borrowers’ applications for PSLF (including TEPSLF)
         and the deprivation of borrowers’ property interests in PSLF without
         due process of law directly conflict with AFT’s organizational
         mission.

      c. ED’s challenged actions have caused AFT to redirect its resources
         from other projects to assist its members in seeking and obtaining
         the loan forgiveness to which they are statutorily entitled.

      d. In furtherance of its mission and to combat ED’s unconstitutional
         denials, AFT spent over $1 million in the past fiscal year providing
         debt clinics to counsel AFT members who seek PSLF. AFT also
         conducts research surveys of its members to identify problems
         associated with the PSLF Program, and specifically, problems
         related to ED’s failures to properly administer the PSLF Program,
         resulting in improper denials of forgiveness. AFT has also launched
         a social enterprise application titled “Summer,” which helps student
         loan borrowers navigate the loan repayment process, including
         qualifying for PSLF, partnering with colleges and employers to help
         borrowers track their loans and enroll in the optimal repayment
         plan.

      e. To redress AFT’s organizational injuries, AFT seeks an order
         requiring ED to provide (i) PSLF and TEPSLF applicants with
         adequate notice of the grounds for their denial, including the specific
         reasons for the denial, as well as the evidence ED relied upon in
         denying the application; (ii) a meaningful decision-making process
         through which applicants may contest their denial and introduce
         evidence rebutting ED’s determination and/or demonstrate that ED
         should exercise its general discharge authority to issue forgiveness;
         and (iii) a written and reasoned determination within a reasonable
         time period.
      43.   AFT also has associational standing to assert claims under the Due

Process Clause of the Fifth Amendment on behalf of its members as set forth below:

      a. AFT’s members have standing to bring the Fifth Amendment claim
         AFT brings in this action;

      b. AFT seeks to protect the constitutional rights of its members—
         namely that their right to loan forgiveness and interest in PSLF
         (including TEPSLF) not be denied without due process of law. This
         goal is germane to AFT’s purpose, which is to promote fairness,
         democracy, economic opportunity, and high-quality public education,
         healthcare and public services for students, their families, and

                                         18
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 23 of 111



               communities;27

         c. AFT’s Fifth Amendment claim and the requested equitable relief do
            not require the participation of individual members in the lawsuit
            because the prospective relief, if granted, will inure to the benefit of
            all AFT members actually injured; and

         d. AFT’s members, including the Individual Plaintiffs, have concrete
            injuries-in-fact that are fairly traceable to the challenged actions and
            are redressable by a decision of this Court for the same reasons
            stated above with respect to the Individual Plaintiffs’ Fifth
            Amendment claims. Moreover, AFT seeks an order, on behalf of its
            members, requiring ED to provide (i) PSLF and TEPSLF applicants
            with adequate notice of the grounds for their denial, including the
            specific reasons for the denial, as well as the evidence ED relied upon
            in denying the application; (ii) a meaningful decision-making process
            through which applicants may contest their denial and introduce
            evidence rebutting ED’s determination and/or demonstrate that ED
            should exercise its general discharge authority to issue forgiveness;
            and (iii) a written and reasoned determination within a reasonable
            time period.
         44.      Plaintiffs have no adequate remedy at law because they cannot sue ED

for money damages.

                                          VENUE

         45.      Venue is proper in the District Court for the District of Columbia

pursuant to 28 U.S.C. § 1391 because it is the judicial district in which Defendants

reside.

                                FACTUAL ALLEGATIONS

                         ED AND FEDERAL STUDENT LOANS

                                       ED’s Mission

         46.      Congress created the Department as a cabinet-level department in 1979

to oversee federal education programs because education “is too important to be


27   See AFT, Mission, supra note 20.


                                             19
           Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 24 of 111




mismanaged or denigrated within the federal government structure.” 28              The

Department’s role includes “guaranteeing equal access to educational opportunities”

and “maintaining significant higher education loan and grant programs to open doors

for all students desiring to continue their education beyond public school.”29

           47.   The founding purposes of the Department include:

                 “[T]o strengthen the Federal commitment to ensuring access to
                 equal educational opportunity for every individual;”30

                 “[T]o improve the management and efficiency of Federal
                 education activities, especially with respect to the process,
                 procedures, and administrative structures for the dispersal of
                 Federal funds; . . .”31 and

                 “[T]o increase the accountability of Federal education programs
                 to the President, the Congress, and the public.”32
           48.   In signing the Higher Education Act (“HEA”) of 1965, which

substantially expanded access to educational borrowing, President Johnson pledged

that it would “swing open a new door for the young people of America,” so that a

student “anywhere in this great land of ours can apply to any college or any university

in any of the 50 states and not be turned away because his family is poor.”33

           49.   Today, the Department is one of the world’s largest lenders, with a




28   S. Rep. No. 96-49 (1979).
29   Id.
30   20 U.S.C. § 3402(1).
31   20 U.S.C. § 3401(6).
32   20 U.S.C. § 3402(7).
33President Johnson, Remarks Upon Signing the Higher Education Act of 1965 (Nov.
8, 1965), https://lbjmuseum.com/higher-education-act-of-1965/ (last visited July 9,
2019).


                                           20
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 25 of 111




“consumer loan portfolio . . . larger than [that of] J.P. Morgan and Bank of America.”34

As of 2018, ED’s assets totaled $1.328 billion, over 90% of which is student loan

receivables under the FFEL and Direct Loan Programs.35

         50.    ED’s Office of Federal Student Aid (“FSA”) is a performance-based36

organization within ED, with a congressional mandate “to improve service to

students and       other   participants in    [federal]   student   financial   assistance

programs . . . , including making those programs more understandable to students

and their parents” and “to increase the accountability of the officials responsible for

administering the operational aspects of these programs.”37 FSA is responsible for

administering and overseeing aid programs created by Title IV of the HEA. Under

the HEA, the Secretary maintains “responsibility for the development and

promulgation of policy and regulations” relating to the student financial assistance

programs. Secretary DeVos also has statutory authority to direct FSA, as a “discrete

management unit” within the Department, to exercise oversight of federal student



34Examining Policies and Priorities of the U.S. Dep’t of Educ.: Hearing Before the
House Comm. on Educ. and Labor, 116th Cong. 5 (Apr. 10, 2019) (statement by Betsy
DeVos, Secretary of Education), https://edlabor.house.gov/imo/media/doc/Secretar-
yDeVosTestimony041019.pdf.
35 See U.S. Dep’t of Educ., FY2018 Agency Financial Report 9 (Nov. 15, 2018),
https://www2.ed.gov/about/reports/annual/2018report/agency-financial-report.pdf
(hereinafter “DOE, FY2018 Agency Financial Report”).
36 In the 1990s, the GAO designated FSA as a “high-risk agency with longstanding
management problems.” Then in 1998, to improve the efficiency and effectiveness of
FSA and to mitigate the mishandling of limited resources moving forward, Congress
converted it to a performance-based organization that would have to meet specific
objectives under the HEA. See Federal Student Aid: Performance-Based Organiza-
tion Review: Joint Hearing Before the Subcomm. on Gov’t Operations of the Comm. on
Oversight and Gov’t Reform, 114th Cong. 5 (Nov. 18, 2015) (statement of Hon. Vir-
ginia Foxx, Chairwoman of the Subcomm. on Higher Educ. and Workforce Training).
37   20 U.S.C. § 1018(a)(2).


                                             21
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 26 of 111




loan servicers.38

         51.    Two federal student financial assistance programs are relevant here—

the Federal Family Education Loan Program (“FFEL Program”) and the William D.

Ford Direct Student Loan Program (“Direct Loan Program”).

         52.    Until 1993, all federal student loans were FFEL Loans, originated and

funded almost exclusively by private lenders, insured by guaranty agencies, and

reinsured by the federal government. In 1993, through the Direct Loan Program, the

federal government began originating loans directly to borrowers. The FFEL and

Direct Loan Programs operated in tandem until 2008, at which point the FFEL

Program was terminated and the Direct Loan Program expanded.39              Although

borrowers are still repaying FFEL Loans, no new FFEL Loans have been issued since

June 30, 2010.40

         53.    The standard repayment term for FFEL and Direct Loans is ten years,

but there are several available repayment plans with various eligibility requirements

and terms, including graduated payment amounts, payments spread over 25 years,

and income-driven repayment plans, which tailor repayment obligations to the

borrower’s income and family size.41

                    The Role of Federal Student Loan Servicers
         54.    The statute establishing the FFEL Program authorizes an eligible

lender or guaranty agency to “contract[] with another entity to perform any of the


38   20 U.S.C. § 1018(a)(1).
39Eric M. Fink and Roland Zullo, Federal Student Loan Servicing: Contract Problems
and Public Solutions 4 (June 25, 2014), http://emfink.net/publications/Stu-
dent_Loan_Servicing.pdf.
40   See DOE, FY2018 Agency Financial Report, supra note 35, at 35.
41Income-driven repayment plans are available for both FFEL and Direct Loan bor-
rowers. See 34 C.F.R. §§ 682.209, 682.215.


                                           22
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 27 of 111




lender’s or agency’s functions [concerning loan programs], or otherwise delegate[] the

performance of such functions to such other entity.”42 Such delegation does not

“relieve the Secretary of responsibility for the administration of such functions.”43

         55.    ED has oversight authority over all Title IV servicers, including

servicers of commercially held FFEL Loans.44 ED’s implementing regulations “apply

to [any] third-party servicer that violates any statutory provision governing the FFEL

programs or any regulations, special arrangements, agreements, or limitations

entered into under the authority of statutes applicable to Title IV of the HEA

prescribed under the FFEL programs.”45

         56.    The statute establishing the Direct Loan Program authorizes ED to

enter into direct contracts for “the servicing and collection of loans made or

purchased.”46 Currently, ED contracts with nine FFEL and Direct student loan

servicers to manage its approximately $1.5 trillion student loan portfolio.47 Again,

such delegation does not “relieve the Secretary of responsibility for the



42   20 U.S.C. § 1086(a).
43   20 U.S.C. § 3472.
44  See U.S. Dep’t of Educ., Fed. Student Aid, Functional Statement,
https://www2.ed.gov/about/offices/list/om/fs_po/fsa/program.html#fiog (last visited
July 9, 2019) (The “Financial Institution Oversight Service Group (FIOSG) is respon-
sible for administering a program of oversight of . . . servicers participating in the
[FFEL] Program,” “program reviews of . . . servicers,” and “monitor[ing of] . . . ser-
vicers to obtain early warning and/or confirmation of issues related to program com-
pliance . . . .”) (last visited July 7, 2019).
45   34 C.F.R. § 682.700(a); see also 34 C.F.R. § 682.203(a).
46   20 U.S.C. § 1087f(b)(2).
47 GAO, Public Service Loan Forgiveness Report, supra note 6, at 3-4; see also Post-
secondary National Policy Institute, Issue Primers, Federal Student Loan Servicers
Fig. 7 (Mar. 8, 2019), http://pnpi.org/federal-student-loan-servicing/ (last visited July
7, 2019).


                                             23
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 28 of 111




administration of such functions.”48

         57.    According to ED, student loan servicers “are responsible for collecting

payments on a loan, advising borrowers on resources and benefits to better manage

their federal student loan obligations, responding to customer service inquiries, and

performing other administrative tasks associated with maintaining a loan on behalf

of [ED].”49

         58.    ED informs borrowers that they can rely on their servicer to help choose

the best loan repayment option for them. ED’s website tells borrowers: “Before you

apply for an income-driven repayment plan, contact your loan servicer if you have

any questions. Your loan servicer will help you decide whether one of these plans is

right for you.”50 ED also informs borrowers that “[t]he loan servicer will work with

you on repayment plans and loan consolidation and will assist you with other tasks

related to your federal student loan.”51

         59.    ED expressly requires loan servicers to assist with forgiveness

programs, including PSLF and TEPSLF:               “All contracted federal student loan

servicers are responsible for . . . communicating with borrowers about the general

availability of the program and enrolling borrowers in selected repayment plans that

may enable them to qualify for PSLF.”52


48   20 U.S.C. § 3472.
49 U.S. Dep’t of Educ., Fed. Student Aid, Loan Servicing Contracts, https://studen-
taid.ed.gov/sa/about/data-center/business-info/contracts/loan-servicing (last visited
July 7, 2019).
50 U.S. Dep’t of Educ., Fed. Student Aid, Income-Driven Plans, https://studen-
taid.ed.gov/sa/repay-loans/understand/plans/income-driven (last visited July 7,
2019).
51  U.S. Dep’t of Educ., Fed. Student Aid, Loan Servicers, https://studen-
taid.ed.gov/sa/repay-loans/understand/servicers (last visited July 7, 2019).
52   See, e.g., Hegji, supra note 5, at 22.


                                              24
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 29 of 111



               THE PUBLIC SERVICE LOAN FORGIVENESS PROGRAM

         60.     Congress created the PSLF Program in 2007 to assist students who

want “to pursue a career in public service and be able to take those jobs . . . often at

lower pay” by “relieving them[] of the huge burden of debt they face.”53

         61.     As Senator Edward Kennedy remarked on the Senate floor when the

final bill was approved:

                 It is the desire of so many of these young people to be
                 involved in public service and to help respond to the needs
                 in their communities. They want to be part of the solution,
                 not part of the problem. So often, because of their
                 indebtedness, they have to choose careers in order to deal
                 with the indebtedness. So this legislation will open up or
                 help us take advantage of that idealism that is out there.
                 We are giving them a pathway to making a difference in
                 terms of the future of our country, and I think that is
                 enormously important. That is one of the most important
                 parts of this legislation.54

         62.     To accomplish this goal, Congress mandated that the Secretary “shall

cancel” the remaining balance of all Federal Direct Loans for borrowers who meet the

designated PSLF criteria.55 The PSLF implementing regulations explain that “[t]he

Public Service Loan Forgiveness Program is intended to encourage individuals to

enter and continue in full-time public service employment.”56

         63.     Lawmakers of both parties have enthusiastically supported PSLF,

recognizing that public servants “work tirelessly and, far too often, for much less pay




53   153 Cong. Rec. S11,245 (daily ed. Sept. 7, 2007) (statement of Sen. Sherrod Brown).
54153 Cong. Rec. S11,258 (daily ed. Sept. 7, 2007) (statement of Sen. Edward M. Ken-
nedy).
55   20 U.S.C. § 1087e(m)(1).
56   34 C.F.R. § 685.219(a).


                                             25
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 30 of 111




than they deserve.”57     Members of Congress report that, according to their

constituents—including teachers, firefighters, police officers, military veterans,

prosecutors, social workers, doctors, nurses, veterinarians, and charitable

employees—“PSLF has transformed their workplaces. It helps recruit and retain top

talent, making workforces more efficient . . .” and “provides the financial feasibility

[borrowers] need to dedicate their careers to serving our communities in a public

service capacity.”58

      64.    Likewise, the Department of Defense reports that “PSLF has been an

important recruitment and retention tool for the military.”59

      65.    ED’s data shows that low-to-moderate income borrowers should benefit

most significantly from PSLF.60 In 2016, ED reported that nearly two thirds of

borrowers on income-driven repayment plans who intended to pursue PSLF earned

less than $50,000 per year.61




57Letter from Tim Kaine (D-VA) and 3 other Democratic lawmakers to the Secretary
of Education (June 19, 2018), https://www.kaine.senate.gov/imo/media/doc/Kaine,
%20Whitehouse,%20Duckworth,%20Hassan%20Press%20DeVos%20On%20Failure
%20To%20Implement%20Public%20Service%20Loan%20Forgiveness%20Fix.pdf.
58See Letter from Brian Fitzpatrick (R-PA) and 12 other Republican lawmakers to
the Chairwoman of the House Committee on Education and the Workforce (Apr. 18,
2018), https://cqrcengage.com/nea/file/NEsIK26WZXb/PSLF-Letter-FINAL.pdf.
59 See U.S. Dep’t of Defense, Information Paper (Jan. 10, 2018), https://www.in-
sidehighered.com/sites/default/server_files/media/Department-of-Defense-on-PROS-
PER-Act.pdf.
60See U.S. Dep’t of Educ., Direct Loan Public Service Loan Forgiveness 23 (July 2016),
http://fsaconferences.ed.gov/conferences/library/2016/NASFAA/2016NASFAADirect-
LoanPSLF.pdf.
61U.S. Dep’t of Educ., 2016 FSA Training Conference For Financial Aid Professionals
29 (Nov. 2016), http://fsaconferences.ed.gov/conferences/library/2016/2016FSAConf
Session18.ppt.


                                          26
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 31 of 111



                               PSLF Program Requirements

         66.   The College Cost Reduction and Access Act (“CCRAA”) outlines the re-

quirements for PSLF. Section 455 of the CCRAA mandates that “[t]he Secretary shall

cancel the balance of interest and principal due . . . on any eligible Federal Direct

Loan not in default for a borrower who[:]


         (A)   has made 120 monthly payments on the eligible Federal Direct Loan
               after October 1, 2007, pursuant to [an income-driven repayment plan or
               the standard repayment plan (or a plan with a monthly payment at least
               equal to the standard plan)] . . . ; and

         (B)   (i)    is employed in a public service job at the time of such forgiveness;
                      and

               (ii)   has been employed in a public service job during the period in
                      which the borrower makes each of the 120 payments described in
                      subparagraph (A).”62

         67.   ED promulgated regulations implementing the PSLF Program, which

establish specific requirements for loan forgiveness that track Section 455(m) of the

CCRAA.63 Pursuant to these regulations, after 120 monthly qualifying payments,

“[t]he Secretary forgives the principal and accrued interest that remains on all

eligible loans for which loan forgiveness is requested by the borrower.”64

         68.   In the public notice-and-comment period for these regulations, ED
received numerous comments focusing on borrowers’ access to loan forgiveness and

their ability to track their eligibility status.65 In particular, “many commenters asked

[ED] to develop a clear and simple method for the borrower, the employer, or both, to

62   CCRAA § 455(m) (codified at 20 U.S.C. § 1087e(m)).
63   34 C.F.R. § 685.219.
64   34 C.F.R. § 685.219(d).
65 Federal Perkins Loan Program, Federal Family Education Loan Program, and Wil-
liam D. Ford Federal Direct Loan Program, 73 Fed. Reg. 63,232 (Oct. 23, 2008).


                                            27
           Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 32 of 111




determine annually the borrower’s eligibility for public service loan forgiveness.”66 In

response, ED stated that it “believes that the way in which borrowers apply for and

document their eligibility for the public service loan forgiveness benefit is best

handled administratively.       We assure the commenters that we will continue to

examine ways to assist borrowers who are interested in, or already employed in public

service, to determine and document their eligibility for the loan forgiveness

program.”67

           69.   While ED retains ultimate responsibility for administration of the PSLF

Program,68 one way it has attempted to handle these concerns administratively is by

designating one servicer, FedLoan Servicing, as the “PSLF servicer.” Importantly,

however, only borrowers “declared on-track for PSLF”—as explained in step three

below—“will be transferred to the PSLF servicer.”69          Borrowers who seek loan

forgiveness but have not submitted an approved Employment Certification Form

(“ECF,” discussed at step one below), may have their loans serviced by any of the

servicers.70 PSLF qualification is supposed to work as follows:

           70.   First, at the request of the borrower, FedLoan Servicing must provide

the borrower with an ECF, an overview of PSLF eligibility requirements, and

66   Id.
67   Id. at 63,241.
68 See, e.g., Compl. at ¶ 67 and Answer at ¶ 67, Am. Bar Ass’n v. U.S. Dep’t of Educ.,
No. 16-2476, Dkt. Nos. 1, 14. ED underscores its ultimate responsibility in a public
document explaining the PSLF Program, noting that FedLoan Servicing is only “re-
sponsible for administering the Public Service Loan Forgiveness (PSLF) Program on
behalf of ED.” U.S. Dep’t of Educ., Public Service Loan Forgiveness: Questions and
Answers for Federal Student Loan Borrowers (Dec. 2015), Am. Bar Ass’n v. U.S. Dep’t
of Educ., No. 16-2476, Administrative Record (hereinafter “ABA AR”), Dkt. No. 34-1,
at 168.
69   See infra note 77.
70   See supra note 47.


                                            28
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 33 of 111




instructions for completing the ECF.71 Upon receipt of an ECF, ED conducts an

initial review to verify the borrower provided all required information. If the form is

incomplete, ED will advise the borrower of the necessary steps to complete or correct

the form.72

         71.    Second, ED determines whether the employer is a “qualifying public

service organization” by having FedLoan Servicing confirm that the organization is

listed in ED’s database.73

         72.    If FedLoan Servicing cannot determine whether an employer is

qualifying,74 it must escalate the decision to ED.75

71U.S. Dep’t of Educ., Business Operations Change Request Form (Sept. 30, 2011),
ABA AR, Dkt. No. 34-1, at 142, 152-153.
72   Id. at 153; see also id. at 143.
73 Qualifying employers include: (i) government organizations; (ii) not-for-profit or-
ganizations that are tax-exempt under Section 501(c)(3) of the Internal Revenue
Code; and (iii) other not-for-profit organizations that are not tax-exempt but provide
certain types of qualifying public services as their primary function; it excludes (a) la-
bor unions; (b) partisan political organizations; (c) for-profit organizations; and
(d) not-for-profit organizations that are not tax-exempt and do not provide a qualify-
ing public service as their primary function. See U.S. Dep’t. of Educ., Fed. Student
Aid, PSLF, https://studentaid.ed.gov/sa/repay-loans/forgiveness-cancellation/public-
service#qualifying-employment (last visited July 7, 2019). As an example of ED’s
ultimate authority as to PSLF, ED has on rare occasions authorized FedLoan Servic-
ing “to override judgment of public service employers, per FSA authorization and on
an exception basis, to make them qualifying or not qualifying employers for the Public
Service Loan Forgiveness Program.” If FedLoan Servicing does so, it is required to
note “the FSA-authorized condition on the borrower account.” U.S. Dep’t of Educ.,
Business Operations Change Request Form (Sept. 30, 2011), ABA AR, Dkt. No. 34-1,
at 143-44.
74 Am. Bar Ass’n v. U.S. Dep’t of Educ., 370 F. Supp. 3d at 12-13; U.S. Dep’t of Educ.,
Business Operations Change Request Form (Sept. 30, 2011), Appendix B (Instructions
for Reviewing a PSLF Employment Certification form (ECF)), ABA AR, Dkt. No. 34-
1, at 143, 160.
75 According to ED’s contract with FedLoan Servicing, if an employer is not deemed
to be qualifying, “a borrower may request reconsideration.” Although ED’s contract
with FedLoan Servicing requires it to “[d]escrib[e] the actions the borrower may


                                           29
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 34 of 111




      73.    Third, as required by ED, FedLoan Servicing determines whether the

borrower worked the requisite number of hours in a public service job.76

      74.    If a borrower is on track for PSLF—i.e., is working the requisite number

of hours in a public service job—that borrower’s loans are transferred to FedLoan

Servicing if they are not already serviced by FedLoan Servicing.77 Once a borrower’s

accounts are transferred, FedLoan Servicing is to “process all forms and handle all

communications regarding PSLF, as well as perform all non-PSLF related servicing

functions on a borrower portfolio, as required of all federal loan servicers.”78

      75.    ED requires FedLoan Servicing to track the number of qualifying

payments made by all of the borrowers it services.79 Both ED and FedLoan Servicing

recommend that ECFs be submitted annually so that the number of qualifying


take . . . if the employment cannot be determined to be qualifying, or to dispute a
determination, and [t]he outcome of the initial review,” there are no publicly available
procedures governing this supposed “reconsideration.” Answer at ¶ 64, Am. Bar Ass’n
v. U.S. Dep’t of Educ., No. 16-2476, Dkt. No. 14; U.S. Dep’t of Educ., PSLF Single
Servicer Requirements, Task Order 0005, (Nov. 15, 2011), Amendment of Solicita-
tion/Modification of Contract, Appendix B (Instructions for Reviewing an Employ-
ment Certification Form for PSLF) at 5.
76U.S. Dep’t of Educ., Business Operations Change Request Form (Sept. 30, 2011),
Appendix B (Instructions for Reviewing a PSLF Employment Certification Form
(ECF)), ABA AR, Dkt. No. 34-1, at 143, 161.
77 Id. at 142, 144; U.S. Dep’t of Educ., Fed. Student Aid, PSLF, https://studen-
taid.ed.gov/sa/node/91#apply (last visited July 7, 2019). ED modified this process in
July 2018 pursuant to a change order to “stop immediately transferring borrowers to
FedLoan Servicing once an ECF is submitted and qualifying employment is con-
firmed,” and instead “[l]imit[ing]” “PSLF Transfers” “to at least 96 months of Quali-
fied Employment.” U.S. Dep’t of Educ., Amendment of Solicitation/Modification of
Contract, No. 0021P00029, (July 23, 2018) at 2-3.
78 U.S. Dep’t of Educ., Business Operations Change Request Form (Sept. 30, 2011),
ABA AR, Dkt. No. 34-1, at 149; see also supra note 77 (describing 2018 modification
to timing of transfer of borrower account to FedLoan Servicing).
79U.S. Dep’t of Educ., Business Operations Change Request Form (Sept. 30, 2011),
ABA AR, Dkt. No. 34-1, at 144.


                                           30
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 35 of 111




payments can be updated.80 ED instructs borrowers: “Collecting and submitting the

Employment Certification form(s) while you are making the required 120 qualifying

monthly payments will help you keep track of when you will be eligible to apply for

PSLF.”81

         76.    FedLoan Servicing reviews submitted ECF forms and notifies the

borrower of “the number of qualifying payments the borrower has made and the

remaining number the borrower must make in order to be eligible for PSLF.”82

         77.    Fourth, the borrower must make 120 qualifying payments toward Direct

Loans to qualify for PSLF.

         78.    FFEL Loans must be consolidated into a Direct Consolidation Loan in

order for payments to qualify under PSLF. Any payments made prior to consolidation

do not qualify.

         79.    To qualify for PSLF, payments on Direct Loans must also meet special

requirements. The payments must have been made after October 1, 2007, under a

qualifying repayment plan, for the full amount shown on the invoice, within fifteen

days of the due date, and while employed full-time by a qualifying employer.83

80 For example, ED advises borrowers that “[a]lthough the form is voluntary, borrow-
ers are strongly encouraged to submit an ECF annually or whenever they change jobs
to help track their progress.” U.S. Dep’t of Educ., Fed. Student Aid, PSLF Data,
https://studentaid.ed.gov/sa/about/data-center/student/loan-forgiveness/pslf-data
(last visited July 9, 2019). ED also tells borrowers that submitting ECFs “will help
you keep track of when you will be eligible to apply for PSLF.” U.S. Dep’t of Educ.,
Business Operations Change Request Form (Sept. 30, 2011), ABA AR, Dkt. No. 34-1,
at 153.
81U.S. Dep’t of Educ., Business Operations Change Request Form (Sept. 30, 2011),
ABA AR, Dkt. No. 34-1, at 152-53.
82   Id. at 153, 144-46.
8334 C.F.R. § 685.219(c)(iii); see also U.S. Dep’t of Educ., Fed. Student Aid, PSLF,
https://studentaid.ed.gov/sa/repay-loans/forgiveness-cancellation/public-ser-
vice#qualify (last visited July 7, 2019).


                                          31
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 36 of 111




Additionally, borrowers cannot make qualifying payments while their Direct Loans

are in forbearance.

         80.    Fifth, once the borrower has made 120 qualifying payments, the

borrower must complete a PSLF Application for Forgiveness and must be working

full-time for a qualifying employer at the time the application is submitted and at the

time the remaining balance on the loan is forgiven.84

         81.    If the borrower meets all of the above requirements, FedLoan Servicing

forwards the application to ED for final review.85 According to ED’s contract with

FedLoan Servicing, “[o]nce [ED] determines whether all of the requirements for

eligibility have been fulfilled, the balance of principal and interest due on the

borrower’s eligible Direct Loans shall be forgiven.”86

         82.    Pursuant to the PSLF implementing regulations, “[i]f the Secretary

determines that the borrower does not meet the eligibility requirements for loan

forgiveness under this section, the Secretary resumes collection of the loan and grants

forbearance of payment on both principal and interest for the period in which

collection activity was suspended.     The Secretary notifies the borrower that the

application has been denied, provides the basis for the denial, and informs the

borrower that the Secretary will resume collection of the loan.”87

         83.    ED retains ultimate responsibility for all key steps in the process of

determining eligibility. As ED acknowledges, “the Department has the ultimate


84 Fed Loan Servicing, PSLF, https://myfedloan.org/borrowers/special-programs/pslf
(last visited July 7, 2019).
85   See Hegji, supra note 5, at 6.
86 U.S. Dep’t of Educ., PSLF Single Servicer Requirements, Task Order 0005, (Nov.
15, 2011), Amendment of Solicitation/Modification of Contract, Appendix B (Instruc-
tions for Reviewing an Employment Certification Form for PSLF) at 1-2.
87   34 C.F.R. § 685.219(e)(3).


                                           32
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 37 of 111




authority to review FedLoan Servicing’s actions under its contract.”88 ED “has never

delegated final decision-making authority under the PSLF Program to FedLoan

Servicing or any other entity.”89

         84.    Critically, however, ED provides no process for a borrower to challenge

or appeal the denial of PSLF, nor does ED have any process by which it reviews and

corrects mistakes made by ED or Title IV servicers regarding PSLF.

The Failure of PSLF and the Equally Unsuccessful Temporary Band-Aid of
                               TEPSLF
         85.    The CFPB estimates that approximately one in four U.S. workers is

employed in public service90 and that, “[b]y the end of 2016, more than 32 million

borrowers were repaying loans that [we]re potentially eligible for PSLF.”91

         86.    Yet, according to the latest available data, as of March 2019, 73,554

unique borrowers had submitted 86,006 applications for PSLF, and only 864

applications had been approved for forgiveness. Only 518 borrowers—fewer than 1%

of unique borrowers submitting applications—have had their loans forgiven.92 These

numbers make clear that ED has failed to fulfill its congressional mandate to

administer PSLF effectively, to the detriment of the Individual Plaintiffs, AFT

members, and countless public servants across the nation.

         87.    Recognizing the PSLF Program’s failures, in January 2018, a bipartisan

group of lawmakers authorized $350 million to be available on a first-come, first-



88   Answer at ¶ 66, Am. Bar Ass’n v. U.S. Dep’t of Educ., No. 16-2476, Dkt. No. 14.
89Compl. at ¶ 67 and Answer at ¶ 67, Am. Bar Ass’n v. U.S. Dep’t of Educ., No. 16-
2476, Dkt. Nos. 1, 14.
90   See CFPB, Staying on Track, supra note 3, at 1.
91   See id. at 20 n.34.
92   FSA, March 2019 PSLF Report, supra note 2.


                                           33
           Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 38 of 111




served basis as a temporary expansion of PSLF,93 which is available to borrowers who

hold Direct Loans but made some or all of their 120 payments on a nonqualifying

repayment plan, and whose last 12 payments were greater or equal to what they

would have paid on an income-driven repayment plan.94 This expansion requires

forgiveness if the statutory qualifications are met: The authorizing statute provides

that ED “shall develop and make available a simple method for borrowers to apply

for loan cancellation under this section within 60 days of enactment of this Act.”95

           88.   FedLoan Servicing and ED instruct borrowers to apply for TEPSLF by

“[p]repar[ing] an email to FedLoan Servicing requesting that ED reconsider your

eligibility for PSLF.”96 ED, through FedLoan Servicing, then reviews the application

and determines whether to grant TEPSLF.97

           89.   ED provides no process for a borrower to challenge or appeal the denial

of TEPSLF, nor does ED have any process by which it reviews and corrects mistakes

made by ED or the Title IV servicers regarding TEPSLF.

           90.   Although Congress intended TEPSLF to facilitate the forgiveness of

certain public employee loan debt, as of the end of March 2019, only 442 requests out

of 12,429 requests considered—3.6%—were approved for TEPSLF, accounting for

93Consolidated Appropriations Act of 2018, Pub. L. No. 115-141, 132 Stat. 424, Div.
H, tit. III, § 315 (2018), 405-06, https://www.congress.gov/115/bills/hr1625/BILLS-
115hr1625enr.pdf.
94   Id.
95Id. ED implemented TEPSLF through a new information collection under the Pa-
perwork Reduction Act of 1995. See Notice, Agency Information Collection Activities;
Comment Request; Temporary Expansion of Public Service Loan Forgiveness
(TEPSLF), 83 Fed. Reg. 24,091 (May 24, 2018).
96U.S. Dep’t of Educ., Fed. Student Aid, TEPSLF, https://studentaid.ed.gov/sa/repay-
loans/forgiveness-cancellation/public-service/temporary-expanded-public-service-
loan-forgiveness (last visited July 7, 2019).
97   Id.


                                            34
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 39 of 111




$17,557,594 in debt relief.98 ED’s administration of TEPSLF is also a failure.

                     ED’s Authority to Discharge Student Loans

         91.    ED possesses what is known as Compromise and Settlement authority,

which allows ED to compromise or waive any title or claim. This power allows ED to

settle with student loan borrowers who are not eligible for forgiveness because ED or

the Title IV servicers have given the borrower incorrect information about how to

qualify.

         92.    ED’s Compromise and Settlement authority for FFEL Loans is set forth

in the HEA, 20 U.S.C. § 1082(a)(6), which allows the Secretary to “enforce, pay,

compromise, waive, or release any right, title, claim, lien, or demand, however

acquired, including any equity or any right of redemption.”99 ED maintains the same

authority over the Direct Loan Program.100         And under ED’s regulations, “the

Secretary may compromise a debt in any amount, or suspend or terminate collection

of a debt in any amount, if the debt arises under the [FFEL Program or the Direct

Loan Program].”101

         93.    There is little public information about ED’s use of its Compromise and

98   FSA, March 2019 PSLF Report, supra note 2.
99 Under 20 U.S.C. § 1082(a)(4), the Secretary has the authority to “consent to modi-
fication, with respect to rate of interest, time of payment of any installment of prin-
cipal and interest or any portion thereof, or any other provision of any note or other
instrument evidencing a loan which has been insured by the Secretary under this
part.”
100   20 U.S.C. § 1087a(b)(2).
101 34 C.F.R. § 30.70(e)(1); see also 34 C.F.R. § 30.70(e)(2) (“The Secretary refers a
proposed compromise, or suspension or termination of collection, of a debt that ex-
ceeds $1,000,000 and that arises under a loan program described in paragraph (e)(1)
of this section to the Department of Justice for review. The Secretary does not com-
promise, or suspend or terminate collection of, a debt referred to the Department of
Justice for review until the Department of Justice has provided a response to that
request.”).


                                           35
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 40 of 111




Settlement authority, but ED has provided internal guidelines to the agencies that

guaranty FFEL Loans (these agencies are called “guaranty agencies,” and include

state entities),102 as well as private collection agencies (“PCAs”) charged with

collecting defaulted FFEL and Direct Loans.

      94.    For instance, ED issued Standard Compromise and Write-Off

Procedures in 1993 to the agencies that guarantee FFEL Loans, which allow for a

waiver of collection costs and up to 30% of the principal and interest.103 And ED’s

manual of procedures for PCAs makes clear that ED maintains authority to enter

into discretionary compromises and cancel any student loan.104




102See U.S. Dep’t of Educ., Fed. Student Aid, FFEL Program Lender and Guaranty
Agency Reports, https://studentaid.ed.gov/sa/about/data-center/lender-guaranty (last
visited July 9, 2019).
103See National Consumer Law Center, No Way Out: Student Loans, Financial Dis-
tress, and the Need for Policy Reform 18 n.40 (June 2006) (hereinafter “NCLC, No
Way Out”), https://www.studentloanborrowerassistance.org/wp-content/uploads/
2013/05/nowayout.pdf (citing Letter from Jean Frohlicher, President of the Council
of Higher Education Loan Programs, Inc., re: Compromise and Write-Off Procedures
(Nov. 7, 1993), with attached approval by Robert W. Evans, Director, Division of Pol-
icy Development (Nov. 24, 1993), and attached Standardized Compromise and Write-
Off Procedures). ED has not publicly indicated whether these guidelines are still in
existence or have been modified. See Natalie Korman, Is it Possible to Settle Student
Debt for Less than You Owe?, The College Investor (May 23, 2019), https://thecol-
legeinvestor.com/20332/settle-student-debt/ (last visited July 9, 2019); Student Loan
Borrower      Assistance,     Settlement,      https://www.studentloanborrowerassis-
tance.org/loan-cancellation/settlement/ (last visited July 8, 2019); see also NCLC, No
Way Out at 18.
104U.S. Dep’t of Educ., Fed. Student Aid, PCA Procedures Manual 55 (May 10, 2016),
https://www.studentloanborrowerassistance.org/wp-content/uploads/2013/05/pca-
manual.pdf; U.S. Dep’t of Educ., Fed. Student Aid, PCA Procedures Manual: 2009 ED
Collections Contract 72 (Sept. 2009), https://www.studentloanborrowerassis-
tance.org/wp-content/uploads/2007/03/2009-pca-procedures.pdf; see also Student
Loan Borrower Assistance, Settlement, https://www.studentloanborrowerassis-
tance.org/loan-cancellation/settlement/ (last visited July 8, 2019).


                                         36
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 41 of 111



                    ED’S ADMINISTRATIVE PROCESSING ERRORS

        ED’s Documented Failure to Correctly Process PSLF Applications

         95.       Even though borrowers must make 120 qualifying payments to be

eligible for PSLF, ED has done nothing to ensure that borrowers’ payments are

correctly counted despite documented knowledge of repeated errors—with disastrous

consequences for borrowers.

         96.       For example, it took almost five years after PSLF was enacted for ED to

introduce the ECF,105 which allows borrowers to verify that their employer qualifies

under the PSLF Program—a crucial step in making sure borrowers are on track to

qualify.106

         97.       According to the GAO, ED “has not provided [FedLoan Servicing] with

a comprehensive source of guidance and instructions on how to operate the [PSLF]

program, raising the risk that [FedLoan Servicing] may improperly approve or deny

borrowers’ certification requests and forgiveness applications.”107           The GAO’s

investigation concluded that “[ED] has not ensured the PSLF servicer is receiving

consistent loan payment history information from other loan servicers, increasing the

risk of inaccurate qualifying payment counts.”108


105U.S. Dep’t of Educ., Fed. Student Aid., Federal Student Aid Posts Updated Reports
to FSA Data Center (Aug. 22, 2016), https://ifap.ed.gov/eannounce-
ments/082216FSAPostsUpdatedReportstoFSADataCenter.html (“Although no bor-
rower will be eligible for forgiveness under this program until October 2017, the De-
partment introduced a voluntary Employment Certification Form in January 2012 to
help borrowers track their progress toward meeting PSLF requirements.”).
106 See U.S. Dep’t of Educ., Fed. Student Aid, PSLF Data, https://studen-
taid.ed.gov/sa/about/data-center/student/loan-forgiveness/pslf-data (last visited July
8, 2019); U.S. Dep’t of Educ., Business Operations Change Request Form (Sept. 30,
2011), ABA AR, Dkt. No. 34-1, at 142.
107   GAO, Public Service Loan Forgiveness Report, supra note 6, at 24.
108   Id. at 25.


                                              37
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 42 of 111




         98.       The GAO further found that ED has failed to provide FedLoan Servicing

and borrowers with sufficient information to determine whether a borrower’s

employer qualifies as a public service employer, leaving FedLoan Servicing’s

assessments as to public service employment “vulnerable to inconsistencies” and

fostering “uncertainty for borrowers” as to whether they will qualify for PSLF.109

Specifically, although ED has identified data sources for FedLoan Servicing to consult

to determine if an employer is qualifying, the GAO found that “th[os]e sources are not

comprehensive,” resulting in FedLoan Servicing using other sources “that have

significant limitations” and “have not been fully reviewed or assessed for accuracy by

ED.”110

         99.       The GAO found similar “inconsistencies in the information used for

counting borrowers’ qualifying loan payments,” “rais[ing] the risk of errors” in the

PSLF application review process.111          In reviewing PSLF applications, FedLoan

Servicing must “examine the borrower’s prior loan payment information to determine

which prior payments count towards the 120 needed to qualify for loan

forgiveness.”112 If FedLoan Servicing receives the borrower’s account from another

servicer (as is often the case), the initial servicer must transfer loan payment

information to FedLoan Servicing so that the borrower’s earlier payments are

counted. The GAO’s investigation found that this process of transferring information

is replete with errors. For example, even though ED created standardized templates

for servicers to use in transferring loan and prior payment information to FedLoan

Servicing, these templates lack “standard definitions and terminology,” “resulting in

109   Id. at 24.
110   Id. at 18.
111   Id. at 25.
112   Id. at 21.


                                              38
            Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 43 of 111




inconsistencies in the data other loan servicers report” to FedLoan Servicing.113

When FedLoan Servicing “does not receive consistent and reliable information from

other servicers,” there are “inconsistencies in borrowers’ payment history data,”114

which “increase[es] the risk of inaccurate qualifying payment counts.”115

            100.   The GAO’s findings on inconsistent payment counting mirror those in a

2017 report from the CFPB. According to the CFPB, borrowers have complained that

“their servicer provides inaccurate counts of qualified payments” and that “their

previous qualifying payments may not be reflected in the payment histories

maintained by [FedLoan Servicing].”116

            101.   FedLoan Servicing officials have stated “they rely on borrowers to catch

any payment counting errors resulting from issues with information provided by

other loan servicers.”117 But the GAO concluded, as outlined in the Figure below, that

the risk of an inaccurate count is “compounded by the fact that [ED] does not require

[FedLoan Servicing] to provide borrowers with details on which payments qualified

and which did not.”118




113   Id.
114   Id. at 21-22.
115   Id. at 25.
116   See CFPB, Staying on Track, supra note 3, at 39-40.
117   GAO, Public Service Loan Forgiveness Report, supra note 6, at 23.
118   Id. at 25.


                                               39
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 44 of 111




         102.   The CFPB has also found that borrowers “struggle to get their servicer

to correct [payment counting] error[s] or explain why payments were not qualified.”119

“This makes it difficult for borrowers to detect erroneous counts that could ultimately

affect their eligibility for loan forgiveness.”120

         103.   ED has acknowledged that more work is required to “ensure borrowers

receive sufficiently detailed information regarding counts of qualifying payments and

their repayment history” and claims that it is “reviewing all PSLF borrower

communications to improve content and clarity.”121 It has failed to do so.

         104.   Similar problems plague the TEPSLF application process, as a number

of U.S. Senators have noted in a letter to Secretary DeVos.122        As members of

119   See CFPB, Staying on Track, supra note 3, at 39.
120   GAO, Public Service Loan Forgiveness Report, supra note 6, at 25.
121Questions Submitted by Sen. Patty Murray Regarding PSLF Outreach and Com-
pliance with Congressional Directive 8 (undated), https://www.help.sen-
ate.gov/imo/media/doc/SenMurrayQFRresponses32819LHHShearing.pdf.
122Letter from Tim Kaine (D-VA) and 3 other Democratic lawmakers to the Secretary
of Education (June 19, 2018), https://www.kaine.senate.gov/imo/media/doc/Kaine,
%20Whitehouse,%20Duckworth,%20Hassan%20Press%20DeVos%20On%20Failure
%20To%20Implement%20Public%20Service%20Loan%20Forgiveness%20Fix.pdf.


                                             40
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 45 of 111




Congress have admonished Secretary DeVos, ED has not taken “any significant ac-

tion to make it easier for borrowers who had ended up in the wrong repayment plans

to qualify for the loan forgiveness opportunity that was created for them.”123

          105.   As the GAO concluded, this breakdown in ED’s assessment of PSLF and

TEPSLF applications has caused, and continues to cause, public servants “to make

more payments than necessary before receiving loan forgiveness,”124 if they receive it

at all.

          106.   ED’s processing errors—errors wholly unrelated to the borrower’s eligi-

bility and not caused by the borrower’s action or inaction—result in numerous quali-

fied borrowers being wrongfully denied their right to PSLF. The consequences for

these borrowers—all public servants saddled with exceedingly burdensome student

debt—have been devastating.

                            Administrative Error Plaintiffs

          107.   The Administrative Error Plaintiffs are just three among many victims

of ED’s widespread failure in administering PSLF, including TEPSLF.

                 1.    Cynthia Miller

          108.   Plaintiff Cynthia Miller works full-time as a teacher for the Chicago

Public Schools (a qualifying employer for the PSLF Program) and resides in Chicago,

Illinois.

          109.   Ms. Miller took out two FFEL Loans in 1995 to pay for her undergradu-

ate degree. She consolidated her loans in 1998 under the Direct Loan Program. Ms.

Miller then took out two Direct Loans in 2003 to complete her undergraduate degree.


123Letter from Tim Kaine (D-VA) and Sheldon Whitehouse (D-RI) to the Secretary of
Education (Apr. 25, 2019), https://www.kaine.senate.gov/press-releases/kaine-and-
whitehouse-call-on-devos-to-fix-missteps-with-implementation-of-tepslf-program
(last visited July 9, 2019).
124   GAO, Public Service Loan Forgiveness Report, supra note 6, at 25.

                                            41
        Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 46 of 111




        110.   On May 7, 2018, after making at least 120 qualifying payments, Ms.

Miller submitted a PSLF application by mail to the Title IV servicer, FedLoan Ser-

vicing. On May 29, 2018, Ms. Miller received a letter from FedLoan Servicing stating

that Section 3 of her application, which provides employer information, was incom-

plete. The letter did not specify what was missing or whether any additional docu-

ments were required; it simply stated: “Have your employer contact us.”

        111.   On May 31, 2018, Ms. Miller’s employer faxed an updated version of

Section 3 to FedLoan Servicing, and on June 1, 2018, Ms. Miller called FedLoan Ser-

vicing to check whether it had been received. A FedLoan Servicing customer service

representative confirmed receipt, informed Ms. Miller that no further information

was missing, and told her the application would be approved or denied in ten business

days.

        112.   Seventeen days later, on June 18, 2018, Ms. Miller called FedLoan Ser-

vicing about the status of her application. A FedLoan Servicing customer service

representative again stated that her application was incomplete due to missing infor-

mation in Section 3. After Ms. Miller asked the agent to look again, the agent located

the additional information sent on May 31, 2018 and informed Ms. Miller that her

application was in fact complete and that a decision would be forthcoming in a few

days.

        113.   After hearing nothing for another two days, Ms. Miller again called Fed-

Loan Servicing about the status of her application on June 20, 2018. This time, a

representative told Ms. Miller that her application had been denied on June 19, 2018,

because it was incomplete. The representative stated that Ms. Miller would need to

resubmit Section 1 of her application, which she had already included with her orig-

inal submission on May 7, 2018. When Ms. Miller informed the representative that
FedLoan Servicing representatives had twice told her that her application was com-

plete, the representative responded that the other representatives had been incorrect.
                                           42
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 47 of 111




The representative instructed Ms. Miller to resend two pages of her original applica-

tion, and Ms. Miller did so the same day.

      114.   ED denied Ms. Miller’s PSLF application by letter dated August 14,

2018 on the ground that Ms. Miller had “not yet made the required 120 qualifying

payments.” The letter stated that Ms. Miller had made one qualifying payment on

each of her four Direct Loans, had 119 payments remaining, and that her estimated

date of eligibility for loan forgiveness was May 9, 2028.




      115.   On August 22, 2018, Ms. Miller applied for TEPSLF.

      116.   On September 11, 2018, Ms. Miller received another letter from Fed-

Loan Servicing with “information regarding [her] eligibility for public service loan

forgiveness.” This letter stated that Ms. Miller had made zero qualifying payments

on each of her four Direct Loans and that she had 120 payments remaining on each

loan to become eligible for loan forgiveness. The letter stated that her estimated date

of eligibility for forgiveness was June 8, 2028.




      117.   On October 4, 2018, FedLoan Servicing and ED indicated that Ms. Mil-

ler’s “previously submitted [PSLF] application is being reviewed for eligibility under

the Temporary Expanded Public Service Loan Forgiveness opportunity” and re-
quested additional information regarding her income and family size.


                                            43
         Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 48 of 111




         118.   ED denied Ms. Miller forgiveness under TEPSLF in a letter dated De-

cember 27, 2018, which stated that she had made zero PSLF qualifying payments,

and either 32 or 33 TEPSLF qualifying payments, on each of her four loans. ED’s

letter further stated that she would “need to continue making payments on [her] fed-

eral student loans,” and that she “may qualify for PSLF or TEPSLF in the future.”




         119.   In both February and March of 2019, FedLoan Servicing automatically

charged Ms. Miller via Direct Debit for each of her four loans. Both the March and

February bills stated that she had made zero qualifying payments on each of her four

loans.

         120.   After reapplying for PSLF, on March 19, 2019, Ms. Miller contacted Fed-

Loan Servicing by email, inquiring why her PSLF and TEPSLF applications had been

denied, given that she had been teaching in the Chicago Public Schools since 2007.

         121.   On April 3, 2019, a FedLoan Servicing agent informed her by email that

her PSLF application “was denied due to missing information. It is missing your

employment status such as full time or part time.” The email informed her that the

“agency received your email to be considered for TEPSLF, however you have not made

120 qualifying payments. Due to deferment and forbearance periods, you have not

been in repayment for ten years.” According to FedLoan Servicing, Ms. Miller had

been in forbearance for over ten years from 2003-2013, which was incorrect, as Ms.

Miller had only requested a forbearance for a year when she was living in the United

Kingdom as a part of the Fulbright Teacher Exchange Program in 2012-2013, and for

a few months in late 2016 to early 2017 to take care of her child.




                                           44
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 49 of 111




      122.   Ms. Miller replied to this email the same day, reiterating that she had

already submitted a corrected PSLF application containing her employment infor-

mation on June 23, 2018, followed by a TEPSLF application on August 22, 2018, and

that both had been denied. Ms. Miller asked that FedLoan Servicing review the mes-

sage she sent on March 19, 2019.

      123.   Ms. Miller received a letter, dated April 6, 2019, with “an update to [her]

account regarding [her] progress in the Public Service Loan Forgiveness (PSLF) Pro-

gram.” It stated that “[a]s a result of a review of [her] account records, an adjustment

was made to the number of qualifying payments in our system” resulting in “an over-

all increase to the number of qualifying payments . . . credited to [her] loan(s).” The

letter stated that she had made one PSLF qualifying payment on each of her two

consolidated loans, 33 qualifying payments on her Direct subsidized loan, and 32

qualifying payments on her Direct unsubsidized loan.




      124.   On April 12, 2019, FedLoan Servicing and ED sent Ms. Miller a letter

indicating that her previous PSLF application was being reviewed for eligibility un-

der the TEPSLF Program and requested income and family size information.

      125.   ED denied Ms. Miller TEPSLF for a second time by a letter dated April

17, 2019. The letter stated that she had “not made 120 qualifying payments” on her

loans, making her “ineligible for the TEPSLF opportunity,” and that she had made

34 TEPSLF qualifying payments on each of her two consolidated loans, 33 qualifying

payments on her Direct subsidized loan, and 32 qualifying payments on her Direct
unsubsidized loan.

                                          45
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 50 of 111




      126.   Ms. Miller also received a letter from FedLoan Servicing dated April 17,

2019, stating that her loans had been placed in administrative forbearance.

      127.   On April 17, 2019, Ms. Miller called FedLoan Servicing to ask again why

her applications for PSLF and TEPSLF had been denied. Ms. Miller spoke with a

customer service representative who said there was “a lot going on” with her loans,

that there were over 128 qualifying payments visible on her account, and that her

PSLF and TEPSLF applications had been denied due to “too many forbearances,”

which Ms. Miller contested—and which is factually incorrect.       Ms. Miller asked

whether it would assist the review of her application if she uploaded information to

her FedLoan Servicing account relating to only those forbearances she had requested.

The representative said that it was “worth trying.”

      128.   On April 22, 2019, Ms. Miller uploaded documentation to her FedLoan

Servicing account explaining the circumstances of the prior forbearances she had re-

quested.

      129.   On April 24, 2019, Ms. Miller contacted FedLoan Servicing by email to

ask if anyone had received this information. FedLoan Servicing did not respond.

      130.   ED denied Ms. Miller PSLF yet again by letter dated April 30, 2019,

which stated that she had “not yet made the required 120 qualifying payments nec-

essary to be eligible for PSLF.” The letter further stated that she had made one qual-

ifying payment on each of her two consolidated loans, 38 qualifying payments on her

Direct subsidized loan, and 37 qualifying payments on her Direct unsubsidized loan.

But Ms. Miller had made over 120 qualifying payments.




                                         46
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 51 of 111




      131.   On April 30, 2019, Ms. Miller received an email from FedLoan Servicing

in response to her April 24, 2019 email, informing her that her account was two days

past due. On May 1, 2019, Ms. Miller received a notice from FedLoan Servicing stat-

ing that her loan payment had posted.

      132.   Ms. Miller received a letter from FedLoan Servicing and ED dated May

1, 2019, stating: “In your recent ECF submission, you included additional employ-

ment information that may now enable you to qualify for the TEPSLF opportunity.

However, to be reconsidered for the TEPSLF opportunity you must submit a new

TEPSLF request.”

      133.   On May 2, 2019, Ms. Miller submitted a message to FedLoan Servicing

through the “Contact Us” function on the FedLoan Servicing website, requesting that

it be escalated to a supervisor. Ms. Miller asked again for confirmation that the doc-

umentation she uploaded to her FedLoan Servicing account on April 22, 2019 had

been received and requested an update as to her TEPSLF application. Ms. Miller

also asked why she had received notices that her account was overdue, despite having

received a previous notice that her loans were in administrative forbearance.

      134.   On May 3, 2019, Ms. Miller submitted a complaint to ED through its

online FSA Feedback Center. Once again, Ms. Miller asked for confirmation that the

documents she uploaded on April 22, 2019 had been received and asked why she had

received overdue payment notices while in forbearance. Ms. Miller also asked for

confirmation of her student loan balance, which had been reported inconsistently in

documentation she had received from FedLoan Servicing. She asked that ED “advise

on what documentation” it wanted her to provide.

      135.   On May 7, 2019, ED sent Ms. Miller a form email from a FedLoan Ser-

vicing email address, thanking her for “reaching out to us through the Federal Stu-
dent Aid Feedback Center about your student loan account[.]” The email stated that


                                         47
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 52 of 111




a letter detailing why she did not qualify for PSLF and TEPSLF had been mailed to

her.

       136.   ED also sent Ms. Miller an email on May 7, 2019 stating that “a thor-

ough review of [her] account ha[d] been completed,” and that “[her] case [wa]s closed.”

       137.   The same day, Ms. Miller called the ED representative that had sent her

the email telling her that her case had been reviewed and closed. The ED representa-

tive told Ms. Miller that her loans did not qualify for PSLF or TEPSLF because they

were “standard – grandfathered” and “automatic fixed.” Ms. Miller had never heard

those phrases and asked the representative to describe how her loans differed from

those that qualify for PSLF or TEPSLF. The ED representative stated that she could

not do so.

       138.   A few days later, Ms. Miller received two large envelopes of documents

dated May 8, 2019. As demonstrated by the screenshot below, the envelopes con-

tained over 160 pages of numerical figures, densely printed code, and undefined ab-

breviations. The package included a two-sentence cover letter stating, “Why we are

contacting you: To provide you with the documentation you requested,” and con-

tained no instructions for how to interpret the included documents.




       139.   On May 22, 2019, Ms. Miller sent an email to studentaidfeed-
back@ed.gov explaining that she did not know how to interpret the 160 pages of data

                                          48
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 53 of 111




that she was sent and asking for “some clarification on why I received the large

batches of documents and what they are intended for.” She also asked when she could

expect the letter “detailing the results of [her account’s] review,” which she had been

promised in the May 7, 2019 email from ED.

      140.   The same day, Ms. Miller also sent another email to FedLoan Servicing

explaining her eligibility for TEPSLF and stating that she had previously provided

relevant information to FedLoan Servicing that it had failed to consider in reviewing

her application for TEPSLF.

      141.   On June 14, 2019, Ms. Miller sent another email to FedLoan Servicing

asking for a reply to her inquiry about whether she was still being considered for

TEPSLF and when she could expect an outcome.

      142.   On June 17, 2019, FedLoan Servicing sent Ms. Miller an email instruct-

ing her to “change [her] repayment terms to qualify for PSLF.”

      143.   That same day, Ms. Miller spoke to a FedLoan Servicing customer ser-

vice representative who stated that a “special letter was sent to [her] in the mail on

June 14, 2019 regarding case resolution” but the representative could not see it, and

Ms. Miller would need to speak to a “PSLF specialist.”

      144.   When Ms. Miller was transferred to a PSLF specialist, she asked for

information regarding the June 14, 2019 letter. The PSLF specialist informed her

that “I wish they would make this easier to see – I’m sorry – it’s not you.” The PSLF

specialist advised Ms. Miller that she did not need to change her repayment terms to

qualify for TEPSLF. Moreover, the PSLF specialist also stated that she could “see

139 payment periods” on Ms. Miller’s account and that Ms. Miller should simply “wait

it out to see what happens.”

      145.   On June 20, 2019, FedLoan Servicing requested via email that Ms. Mil-
ler provide income and family size documentation to be considered for TEPSLF. Ms.

Miller provided that information on the same day.
                                          49
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 54 of 111




      146.   On June 27, 2019, ED denied Ms. Miller’s TEPSLF application claiming

that she had made 41 TEPSLF qualifying payments on two of her loans and 38 or 37

TEPSLF qualifying payments on her other two loans.




      147.   Ms. Miller has reached out to ED and FedLoan Servicing numerous

times to ask how her qualifying payments for PSLF and TEPSLF were calculated and

why her applications were denied. Ms. Miller has sought answers to these simple

questions through nearly every possible avenue, including telephone calls and emails

to ED and FedLoan Servicing, questions submitted via the “Contact Us” form on the

FedLoan Servicing website and ED’s online FSA Feedback Center, letters to ED and

FedLoan Servicing sent via U.S. Postal Service Priority Mail, and documents up-

loaded to her FedLoan Servicing online account. ED and FedLoan Servicing either

failed to respond directly to these inquiries at all, or, at best, provided Ms. Miller with

inconsistent and contradictory answers.

      148.   Working as a public school teacher is a passion for Ms. Miller. Since

2007, Ms. Miller has taught in a low-income public high school with over 98% of the

students on free and reduced-price lunch. Each year, she spends substantially more

on her students than the $250 income tax deduction she is permitted to claim.



                                            50
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 55 of 111




      149.     Ms. Miller has had to put her own goals for a graduate degree on hold,

reducing her income potential, due to her student debt and the need to provide for

her own children’s education. She had hoped she would be able to pursue those goals

after receiving loan forgiveness. She now believes that the PSLF Program gave her

false hopes for greater financial security—security which she cannot attain due to

ED’s failure to competently administer the PSLF and TEPSLF Programs.

      150.     ED failed to institute an adequate process for considering Ms. Miller’s

application for loan forgiveness that would have ensured that ED identified and ac-

counted for the errors made by ED in determining Ms. Miller’s eligibility for loan

forgiveness.

      151.     ED’s denial of Ms. Miller’s application for loan forgiveness is arbitrary

and capricious in that it fails to take into account its payment counting errors. More-

over, ED’s denial provided no meaningful explanation of the reasons why it did not

count her payments as qualifying.

      152.     Ms. Miller is eligible for PSLF.

               2.    Crystal Adams

      153.     Plaintiff Crystal Adams is an employee of the U.S. Department of the

Treasury who resides in Missouri.
      154.     Ms. Adams took out two Direct Loans to finance her undergraduate de-

gree. On January 22, 2007, Ms. Adams consolidated her loans into one Direct Con-

solidation Loans and began to make monthly loan payments on a graduated repay-

ment plan. On July 31, 2013, Ms. Adams began repayment on an income-driven re-

payment plan.

      155.     After making 120 payments, in July 2018, Ms. Adams submitted a PSLF

application, along with ECFs, to FedLoan Servicing. In response, on July 18, 2018,
ED denied Ms. Adams’s PSLF application because Ms. Adams had purportedly not


                                            51
         Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 56 of 111




made 120 qualifying payments. Although Ms. Adams had made one payment every

month for both of her loans, the denial letter indicated that Ms. Adams had not made

the same number of qualifying payments on each of her two loans.




         156.   Ms. Adams applied for TEPSLF after the denial of her PSLF application.

         157.   On October 4, 2018, Ms. Adams received a notice from ED and FedLoan

Servicing denying her TEPSLF application. The notice stated that she had made 64

PSLF qualifying payments and 113 TEPSLF qualifying payments on each of her two

loans.




         158.   Ms. Adams made seven more monthly payments and applied for PSLF

and TEPSLF a second time in April 2019.

         159.   On April 20, 2019, ED denied Ms. Adams’s TEPSLF application, indi-

cating that Ms. Adams had made 70 qualifying payments for PSLF and 115 qualify-

ing payments for TEPSLF.




         160.   Ms. Adams called FedLoan Servicing to ask why her seven total pay-

ments had been counted as two TEPSLF payments and six PSLF payments when all

seven payments met the criteria for both Programs. FedLoan Servicing informed her

that ED provides FedLoan Servicing with those calculations, and FedLoan Servicing
did not know the basis for ED’s determination.


                                           52
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 57 of 111




      161.   On May 2, 2019, ED denied Ms. Adams’s TEPSLF application again

with yet another calculation of her PSLF and TEPSLF qualifying payments. This

notice repeated that she had made 70 qualifying PSLF payments but adjusted the

number of TEPSLF qualifying payments downward to 114.




      162.   Two days later, on May 4, 2019, FedLoan Servicing and ED sent Ms.

Adams a notice stating that she had made 71 qualifying PSLF payments.




      163.   On May 5, 2019, Ms. Adams wrote to FedLoan Servicing again to ask

about the repeated inconsistencies in her payment counts. “Your office told my [sic] I

had made 113 qualified TEPSLF payments in October 2018. I’ve made 7 additional

payments and should now be at 120 and eligible for TEPSLF. Simply sending me

‘Information about your student loan’ notices isn’t answering my question, and they

don’t make sense.”

      164.   On May 8, 2019, FedLoan Servicing responded to Ms. Adams via email

that her seven additional payments since October 2018 had in fact been qualifying

payments for PSLF and that her total number of payments for both PSLF and

TEPSLF should have increased by seven. FedLoan Servicing also informed Ms. Ad-

ams that her request for TEPSLF was received on May 7, 2019 and had been for-

warded for processing.

      165.   On May 11, 2019, FedLoan Servicing and ED sent a letter to Ms. Adams

requesting additional information about her employer in Section 3 of her PSLF ap-
plication.

                                         53
        Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 58 of 111




        166.   On the same day, ED denied Ms. Adams’s PSLF application.

        167.   On May 14, 2019, FedLoan Servicing sent a letter to Ms. Adams stating

that she had made 70 PSLF qualifying payments.




        168.   In response to this letter, Ms. Adams called FedLoan Servicing to ask

why the number of her TEPSLF qualifying payments had not increased to 120 after

she made seven additional payments. A customer service representative responded

that FedLoan Servicing would look into the matter.

        169.   Additionally, in the course of reviewing the records she had submitted

to FedLoan Servicing during this process, Ms. Adams discovered that at least five of

her payments had not been counted for PSLF because they were made when she was

in a forbearance period. FedLoan Servicing stated that it would adjust the forbear-

ance periods retroactively so that those payments would be included in her PSLF

qualifying payment count and, on May 15, 2019, sent Ms. Adams notices indicating

that it had done so. As a result, Ms. Adams expected that five additional payments

would now count for PSLF.

        170.   As required in order to qualify for TEPSLF, Ms. Adams applied again

for PSLF. On June 14, 2019, ED denied Ms. Adams’s application for PSLF on the

ground that she had not made enough qualifying payments. The notice stated that

she had made 71 qualifying payments for PSLF, indicating that the five payments

FedLoan Servicing had told Ms. Adams would be counted toward her PSLF eligibility

were not being counted. This count also failed to include one of the qualifying pay-

ments Ms. Adams made between October 2018 and April 2019, which FedLoan Ser-

vicing had informed Ms. Adams would count for PSLF in an email sent on May 8,
2019.

                                          54
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 59 of 111




      171.   On June 27, 2019, Ms. Adams received an update from FedLoan Servic-

ing and ED regarding her qualifying payments. The notice still stated that she had

only made 71 qualifying payments toward PSLF.

      172.   On June 29, 2019, ED denied Ms. Adams’s TEPSLF application. The

notice stated she had made 71 PSLF qualifying payments and 116 TEPSLF qualify-

ing payments.




      173.   As a result of her student debt, Ms. Adams has not been able to buy a

reliable car for her family and has limited options for her son’s education. Addition-

ally, she has been forced to take days off from work solely to address ED’s miscalcu-

lations of her qualifying payments.

      174.   ED failed to institute an adequate process for considering Ms. Adams’s

application for loan forgiveness that would have considered and accounted for its own

errors in determining Ms. Adams’s eligibility for loan forgiveness.

      175.   ED’s denial of Ms. Adams’s application for loan forgiveness is arbitrary

and capricious in that it fails to take into account its payment counting errors. More-

over, ED’s denial provided no meaningful explanation of the reasons why it did not

count her payments as qualifying.

      176.   Ms. Adams is eligible for TEPSLF.




                                          55
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 60 of 111



               3.    Connie Wakefield

       177.    Plaintiff Connie Wakefield is a public school special education teacher

in Michigan.

       178.    Ms. Wakefield took out Direct Loans to finance her undergraduate and

graduate degrees. Ms. Wakefield consolidated her loans into Direct Consolidation

Loans in July 2006 and began repaying them on an income-driven repayment plan

on July 20, 2006. Ms. Wakefield has continuously repaid her loans on a qualifying

plan while working in a qualifying position since October 2007. Her loan payments

have been auto-debited from her account since 2006. She has made at least 120 qual-

ifying payments.

       179.    Ms. Wakefield learned about PSLF shortly after the Program was cre-

ated in October 2007.       She contacted her then-current servicer, Cornerstone

(UHEAA), and was told that she should continue making payments for ten years and

then apply.

       180.    From 2007 until 2017, Ms. Wakefield submitted ECFs four (or possibly

five) times.

       181.    In October 2017, Ms. Wakefield called her servicer, FedLoan Servicing,

and FedLoan Servicing informed her that she had made 120 qualifying payments and
was eligible for forgiveness.

       182.    Following that conversation, on October 18, 2017, after making 120 on-

time payments in full on a qualifying repayment plan, Ms. Wakefield submitted a

PSLF application and a completed ECF signed by her employer. Her ECF stated that

she had been working for the school district continuously since 2005.

       183.    On October 28, 2017, ED denied Ms. Wakefield’s application for PSLF

on the ground that she had not made the required number of payments. ED’s notice

stated that Ms. Wakefield had only made 66 qualifying payments for PSLF.



                                          56
        Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 61 of 111




        184.   Shortly thereafter, Ms. Wakefield called FedLoan Servicing to ask why

her application had been denied when she had made 120 payments. FedLoan Servic-

ing could not explain why her application had been denied and instructed Ms. Wake-

field to upload her ECF again to her online FedLoan Servicing account.

        185.   As instructed, on November 7, 2017, Ms. Wakefield uploaded her com-

pleted ECF again to her online FedLoan Servicing account.

        186.   On November 18, 2017, ED informed Ms. Wakefield that her ECF was

missing her employer’s Federal Employer Identification Number.

        187.   On November 20, 2017, Ms. Wakefield uploaded her completed ECF

again to her online FedLoan Servicing account.

        188.   On November 22, 2017, ED informed Ms. Wakefield that her ECF was

missing the name of the employer.

        189.   On November 30, 2017, Ms. Wakefield received her monthly direct debit

bill from FedLoan Servicing and ED. The bill indicated that she had made 66 quali-

fying payments for PSLF.

        190.   On December 1, 2017, Ms. Wakefield submitted another completed ECF

to her online FedLoan Servicing account. Again, this ECF stated that she had been

working for the same school district continuously since 2005.

        191.   On December 9, 2017, Ms. Wakefield received two notices from FedLoan

Servicing and ED in response to her ECF. Even though Ms. Wakefield’s ECFs indi-

cated that she had been employed by the same employer since 2005, one notice stated

that Ms. Wakefield’s qualifying employment dates were between October 20, 2017

and December 1, 2017. The other notice stated that Ms. Wakefield’s qualifying em-

ployment dates, for the same employer, were between April 1, 2016 and October 19,

2017.




                                          57
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 62 of 111




      192.   On December 31, 2017, Ms. Wakefield received her monthly direct debit

bill from FedLoan Servicing and ED. The bill again indicated that Ms. Wakefield had

made only 66 qualifying payments for PSLF.

      193.   Ms. Wakefield applied for PSLF again in or around December 2017.

      194.   On January 23, 2018, ED denied Ms. Wakefield’s application for PSLF

for failure to make 120 qualifying payments. The denial notice again indicated that

Ms. Wakefield had made only 66 qualifying payments for PSLF.




      195.   On January 31, 2018—only eight days later—Ms. Wakefield received

her monthly direct debit bill from FedLoan Servicing and ED. This bill indicated that

she had made 83 qualifying payments for PSLF.




      196.   On February 28, 2018, Ms. Wakefield received her monthly direct debit

bill from FedLoan Servicing and ED. Again, the bill indicated that she had made

only 83 qualifying payments for PSLF.

      197.   Ms. Wakefield continued to make payments. On March 7, 2018, Ms.

Wakefield again called FedLoan Servicing to ask what she needed to do to have her

loans forgiven under PSLF. FedLoan Servicing could not explain why she did not

qualify for PSLF, but said it would escalate the issue to ED.

      198.   On March 9, 2018, Ms. Wakefield received a letter from FedLoan Ser-

vicing and ED. This notice again stated incorrectly that Ms. Wakefield had made
only 83 qualifying payments for PSLF. The notice listed four periods of qualifying

employment, three of which overlapped with one another. It also showed that Ms.
                                         58
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 63 of 111




Wakefield had made zero qualifying payments between April 1, 2016 and October 18,

2017, even though Ms. Wakefield worked for the same qualifying employer and had

made payments on auto-debit on the same loans during that time.




      199.   On March 15, 2018, Ms. Wakefield called FedLoan Servicing to ask why

she was still not eligible for loan forgiveness. Again, FedLoan Servicing was unable

to explain why Ms. Wakefield’s ten years of payments had not counted for PSLF and

told her that it was elevating her account “for review.”

      200.   On March 31, 2018, Ms. Wakefield received her monthly direct debit bill

from FedLoan Servicing and ED. The bill indicated that she had made only 82 qual-

ifying payments for PSLF.




      201.   On April 11, 2018, Ms. Wakefield called FedLoan Servicing to ask why

she had been denied PSLF. Again, FedLoan Servicing had no answer. Ms. Wakefield

submitted her ECF once more, including a note requesting that FedLoan Servicing

look again at her payments.

      202.   On April 30, 2018, Ms. Wakefield received her monthly direct debit bill

from FedLoan Servicing and ED, which listed 82 qualifying payments.



                                          59
        Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 64 of 111




        203.   On May 25, 2018, ED sent Ms. Wakefield an email indicating that she

may be eligible for TEPSLF as her PSLF application had been denied because some

of her payments did not qualify. That was incorrect, as there was nothing in her

PSLF denial stating that her payments were made on a nonqualifying repayment

plan.

        204.   That same day, Ms. Wakefield sent an email to ED, at the TEPSLF ad-

dress, requesting reconsideration of her application for forgiveness.

        205.   On May 31, 2018, Ms. Wakefield received her monthly direct debit bill

from FedLoan Servicing and ED, still listing 82 qualifying payments.

        206.   On June 5, 2018, Ms. Wakefield called FedLoan Servicing to ask why

she had been denied PSLF. Again, FedLoan Servicing had no answer and told her it

was elevating her account “for review.”

        207.   That same day, ED sent Ms. Wakefield another email indicating that

she may be eligible for TEPSLF as her PSLF application had been denied because

some of her payments did not qualify. Once again, that was incorrect as there was

nothing in her PSLF denial stating that her payments were made on a nonqualifying

repayment plan.

        208.   After receiving no information about the review of her account, on Sep-

tember 17, 2018, Ms. Wakefield called FedLoan Servicing again to ask about her

PSLF application. Again, FedLoan Servicing had no answer and informed her that

her account was being elevated “for review.”

        209.   On September 15, 2018, Ms. Wakefield submitted another ECF indicat-

ing she has been employed by the same employer continuously from 2005 to the pre-

sent.

        210.   On September 29, 2018, Ms. Wakefield received a letter from FedLoan
Servicing and ED stating that it had processed her ECF and counted her qualifying


                                          60
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 65 of 111




payments. The letter included a chart showing the same 83 qualifying payments as

the notice Ms. Wakefield had received in March of that year.

      211.   On October 9, 2018, Ms. Wakefield received another letter from FedLoan

Servicing and ED stating that she had made 83 qualifying payments.




      212.   Ms. Wakefield’s next two direct debit bills from FedLoan Servicing and

ED, dated October 31, 2018 and November 30, 2018, also stated that she had made

only 83 qualifying payments, even though she had been making additional payments.

      213.   On December 5, 2018, Ms. Wakefield called FedLoan Servicing again to

ask why she was unable to obtain loan forgiveness under PSLF. Again, FedLoan

Servicing was unable to explain why Ms. Wakefield was denied PSLF. FedLoan Ser-

vicing instructed Ms. Wakefield to submit yet another PSLF application in order to

determine her eligibility.

      214.   On December 19, 2018, Ms. Wakefield received another letter from Fed-

Loan Servicing and ED, stating that it had reviewed her ECF, and her total number

of qualifying payments was 92 on one loan and 93 on the other. This notice, like the

prior one dated March 9, 2018, also listed multiple overlapping periods of qualifying

employment but provided a different payment count for many of the periods of em-

ployment than the prior notice, as shown below.




                                         61
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 66 of 111




      215.   On December 21, 2018, ED denied Ms. Wakefield’s application for PSLF

for failing to make 120 qualifying payments. The denial letter stated that Ms. Wake-

field had made 92 qualifying payments on one of her Direct Consolidation Loans and

93 qualifying payments on the other.

      216.   Also on December 21, 2018, ED sent Ms. Wakefield a notice requesting

additional information regarding her income and family size so that she could be con-

sidered for TEPSLF. Ms. Wakefield called FedLoan Servicing and explained that she

had not applied for TEPSLF and that her payments for PSLF were being miscounted.

      217.   On December 28, 2018, Ms. Wakefield submitted a complaint to the

CFPB regarding the continued miscounting of her PSLF qualifying payments.




                                         62
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 67 of 111




      218.    On January 12, 2019, Ms. Wakefield received another email from Fed-

Loan Servicing stating that it needed additional information to consider her request

under the TEPSLF Program, although Ms. Wakefield had already informed FedLoan

Servicing that she had not applied for TEPSLF.

      219.    On January 29, 2019, Ms. Wakefield received yet another notice from

FedLoan Servicing stating that it had reviewed her employment certification, and

she currently had 94 qualifying payments on both loans. This notice now showed six

separate periods of qualifying employment, each of which overlapped with at least

one other period.




      220.    On February 25, 2019, Ms. Wakefield received a notice from the CFPB

that FedLoan Servicing and ED had “performed a thorough review” of Ms. Wake-

field’s federal student loan account and that her complaint had been “closed with ex-

planation.”

      221.    In its explanation, FedLoan Servicing’s Office of Consumer Advocacy

claimed to have reviewed her account but did not explain why her payments did not

count. Instead, the explanation simply repeated the requirements for PSLF, told Ms.

Wakefield that she was ineligible because she had only made 94 qualifying payments,

and advised her to contact FedLoan Servicing if she had any additional questions

about the matter.



                                         63
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 68 of 111




      222.    Ms. Wakefield replied to the CFPB on March 3, 2019, stating that Fed-

Loan Servicing had failed to count the loan payments she made between April 1, 2016

and October 19, 2017. Ms. Wakefield explained that she had been working for the

same qualifying employer and repaying her loans on the same qualifying repayment

plan during this time period.

      223.    In response, the CFPB stated that the complaint process was complete

and that her complaint was now closed. It noted that it had added her complaint to

the CFPB’s Consumer Complaint Database and forwarded it to the Federal Trade

Commission.

      224.    On March 15, 2019, Ms. Wakefield sent an email to ED, at the TEPSLF

email address, requesting that it reconsider her eligibility for loan forgiveness.

      225.    On March 31, 2019 and April 30, 2019, Ms. Wakefield received a direct

debit bill from FedLoan Servicing and ED indicating that she had made 94 qualifying

payments.

      226.    On May 14, 2019, Ms. Wakefield submitted another PSLF application

and ECF to FedLoan Servicing, indicating again that she had been employed by the

same qualifying employer continuously since 2005.

      227.    On May 31, 2019, Ms. Wakefield received a direct debit bill from Fed-

Loan Servicing and ED indicating that she had made 94 qualifying payments.

      228.    On June 22, 2019, ED denied Ms. Wakefield’s application for PSLF stat-

ing that she had only made 98 qualifying payments. On the same day, ED and Fed-

Loan Servicing responded to her ECF and indicated she had made 98 qualifying pay-

ments on both loans.




                                          64
         Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 69 of 111




      229.    On June 30, 2019, Ms. Wakefield received her monthly direct debit bill

from FedLoan Servicing and ED indicating that she had made 98 qualifying pay-

ments.

      230.    Ms. Wakefield continues to make on-time payments under a qualifying

repayment plan.

      231.    Ms. Wakefield is a high school special education teacher who has spent

her own money on classroom supplies and activities for her students.

      232.    She relied on PSLF and intended to use the money she would have saved

to help pay for her own children’s college education. Now that she has been repeat-

edly denied forgiveness, she has been forced to work two jobs so that she can save

money for her children’s education and ensure that they do not have to take on as

much debt as she did.

      233.    ED failed to institute an adequate process for considering Ms. Wake-

field’s application for loan forgiveness that would have considered and accounted for

its own errors in determining Ms. Wakefield’s eligibility for loan forgiveness.

      234.    ED’s denial of Ms. Wakefield’s application for loan forgiveness is arbi-

trary and capricious in that it fails to take into account its payment counting errors.

Moreover, ED’s denial provided no meaningful explanation of the reasons why it did
not count her payments as qualifying.

                                          65
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 70 of 111




         235.   Ms. Wakefield is eligible for PSLF.

         ED’S DISREGARD OF SERVICER MISREPRESENTATIONS TO
                     BORROWERS REGARDING PSLF

                ED’s Awareness of Widespread Servicer Misconduct

         236.   ED knows of—but completely disregards—repeated misrepresentations

made by Title IV servicers to borrowers who are attempting to qualify for PSLF or

TEPSLF, resulting in unwarranted denials of loan forgiveness.

         237.   In a March 2019 report, ED disclosed that two of the most common rea-

sons for denials of PSLF are: (1) failures to make 120 payments under a qualifying

repayment plan (53% of rejections) and (2) noneligible loans (16% of rejections).125

Both grounds for denial are, in many instances, attributable to erroneous information

that Title IV servicers provided to borrowers.

         238.   Though ED has decided to delegate much of the day-to-day administra-

tion of PSLF to Title IV servicers, including the task of providing information to bor-

rowers regarding the PSLF Program’s eligibility requirements, ED retains full re-

sponsibility for implementation of PSLF, as Congress made clear.126

         239.   Thus, ED is responsible for and obligated to address Title IV servicers’

misconduct that harms PSLF-seeking borrowers. For example, as to Title IV ser-

vicers under contract with ED, ED’s Inspector General testified to Congress, “[ED]

must effectively monitor performance to ensure that it receives the correct quantity

and quality of products or services for which it is paying.”127 ED’s contracts with


125   FSA, March 2019 PSLF Report, supra note 2.
126   20 U.S.C. § 3472.
127Management Challenges Facing the U.S. Dep’t of Educ.: Hearing Before the Sub-
comm. on Labor, Health, and Human Servs., Educ., and Related Agencies, 113th
Cong. 4 (Mar. 19, 2013) (testimony of Kathleen S. Tighe, Inspector General),
https://www2.ed.gov/about/offices/list/oig/auditrpts/testimony03192013.pdf.


                                            66
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 71 of 111




those servicers recognize this too, specifying that servicers “shall provide [ED’s Office

of Federal Student Aid (“FSA”)] the ability to monitor phone calls remotely,” “shall

support quarterly monitoring reviews completed by FSA,” and “shall support annual

program compliance reviews done by FSA, or by an agent of FSA.”128 And Secretary

DeVos has assured Congress that ED “will continue to monitor the servicers to make

sure they are upholding the agreements they have made on behalf of the students.”129

         240.   ED is well aware of the widespread misrepresentations that Title IV

servicers are making to borrowers regarding eligibility for PSLF. As discussed above,

both the GAO and OIG have documented not only the existence of rampant servicer

misconduct, but also ED’s awareness of such misconduct. 130 And yet, ED has failed

to correct the problem or take it into account in administering PSLF. In the face of

this abdication of responsibility, Title IV servicers continue to mislead public servants

and the magnitude of the problem continues to worsen.

         241.   For instance, the OIG report found that “FSA had not established poli-

cies and procedures that provided reasonable assurance that the risk of servicer non-

compliance with requirements for servicing federally held student loans was miti-

gated.”131 An analysis of nearly 350 FSA monitoring reports revealed that over 60%

of them documented instances of servicer noncompliance with federal requirements,



128U.S. Dep’t of Educ., Additional Servicer—Intermediate Requirements, Attachment
A-2 (June 17, 2009), at 11.
129Examining Policies and Priorities of the U.S. Dep’t of Educ.: Hearing Before the H.
Comm. on Educ. and Labor, 116th Cong. (Apr. 10, 2019) at 00:37:38 (testimony of
Betsy DeVos, Secretary of Education), https://www.c-span.org/video/?459644-1/edu-
cation-policy-hearing-secretary-devos (last visited July 9, 2019).
130See generally GAO, Public Service Loan Forgiveness Report, supra note 6; OIG,
Federal Student Aid, supra note 7.
131   OIG, Federal Student Aid, supra note 7.


                                           67
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 72 of 111




“includ[ing] noncompliance with requirements relevant to forbearances, deferments,

income-driven repayment, interest rates, due diligence, and consumer protection.”132

         242.      Although “FSA’s oversight activities regularly identified instances of

servicers not servicing federally held student loans in accordance with Federal re-

quirements, . . . FSA management rarely used available contract accountability pro-

visions to hold servicers accountable for instances of noncompliance.”133

         243.      The OIG further concluded that because ED “rarely hold[s] servicers ac-

countable for instances of noncompliance with Federal loan servicing requirements,

FSA is not providing servicers with incentive to take actions to mitigate the risk of

continued noncompliance that harms students and their families.”134 ED’s lack of

enforcement as to noncompliant loan servicers indicates that ED is failing to carry

out Congress’s mandate of ensuring that borrowers have access to the PSLF entitle-

ment.

         244.      The 2018 GAO Report further revealed ED’s glaring failures with re-

spect to ED’s administration of PSLF.135 The report found ED knew there was a high

risk that FedLoan Servicing would improperly approve or deny certification requests

and applications for loan forgiveness yet took no action to correct these problems.136

         245.      The report further found that ED’s inaction “makes the PSLF servicer’s

employer assessments vulnerable to inconsistencies and fosters uncertainty for




132   Id. at 4.
133   Id. at 2.
134   Id. at 17.
135   See generally GAO, Public Service Loan Forgiveness Report, supra note 6.
136   Id. at 24.


                                              68
            Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 73 of 111




borrowers as to whether or not their employment will eventually qualify them for

loan forgiveness.”137

            246.   Numerous lawsuits have been filed against Title IV servicers, alleging

widespread misconduct.138 Rather than addressing the servicer misconduct detailed

in those lawsuits, ED has tried to prevent these suits from going forward by arguing—

largely unsuccessfully139—that “State regulation of the servicing of the FFEL Pro-

gram is preempted to the extent that it undermines uniform administration of the

program,” and that, “[t]o the extent that State servicing laws attempt to impose new

prohibitions on misrepresentation or the omission of material information, those laws

would also run afoul of the express preemption provision in 20 U.S.C. § 1098g.”140




137   Id.
138See, e.g., Hyland v. Navient Corporation, No. 1:18-cv-09031 (S.D.N.Y.) (filed Oct.
3, 2018); Lawson-Ross v. Great Lakes Higher Educ. Corp., No. 1:17-cv-00253, 2018
WL 5621872 (N.D. Fla. Sept. 20, 2018), pending appeal, No. 18-14490 (11th Cir.);
Nelson v. Great Lakes Educ. Loan Servs., Inc., No. 3:17-cv-00183, 2017 WL 6501919
(S.D. Ill. Dec. 19, 2017), vacated and remanded, No. 18-01531, 2019 WL 2636822 (7th
Cir. June 27, 2019); Davis v. Navient Corp., No. 1:17-cv-00992 (W.D.N.Y.) (filed Oct.
30, 2017); Daniel v. Navient Solutions, LLC, 8:17-cv-02503 (M.D. Fla.) (filed Oct. 25,
2017); Pennsylvania v. Navient Corp., No. 3:17-cv-01814 (M.D. Pa.) (filed Oct. 5,
2017); Travis v. Navient Corp., No. 2:17-cv-04885 (E.D.N.Y.) (filed Aug. 18, 2017);
Demyanenko-Todd v. Navient Corp., No. 3:17-cv-00772 (M.D. Pa.) (filed May 1, 2017);
Consumer Fin. Prot. Bureau v. Navient Corp., No. 3:17-cv-00101 (M.D. Pa.) (filed Jan.
18, 2017); California v. Navient Corp., No. 18-567732 (Cal. Super. Ct.) (filed June 29,
2018); Illinois ex rel. Madigan v. Navient Corp., No. 17 CH 00761 (Ill. Cir. Ct., Cook
Cty.) (filed Jan. 18, 2017); Massachusetts v. Pennsylvania Higher Educ. Assistance
Agency, No. 1784-cv-02682-BLS2 (Mass. Super. Ct.) (filed Aug. 23, 2017); Mississippi
v. Navient Corp., No. 1:18-cv-00982 (Miss. Chan. 1st Dist. Ct.) (filed July 17, 2018);
Washington v. Navient Corp., No. 17-2-01115-1 (Wa. Super. Ct.) (filed Jan. 18, 2017).
139See, e.g., Nelson v. Great Lakes Educ. Loan Servs., Inc., __ F.3d __, 2019 WL
2636822 (7th Cir. June 27, 2019).
  Federal Preemption and State Regulation of the Dep’t of Educ.’s Fed. Student Loan
140

Programs and Fed. Student Loan Servicers, 83 Fed. Reg. 10,619-21 (Mar. 12, 2018).


                                              69
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 74 of 111




      247.   Moreover, the Department—at the direction of Secretary DeVos—has

taken measures to prevent the CFPB—the agency responsible for protecting consum-

ers of financial services—from obtaining information necessary to oversee and police

the Title IV servicers.

      248.   The CFPB has authority to examine Title IV servicers and ascertain

their compliance with federal law.141 In a letter to Senator Elizabeth Warren, the

head of the CFPB revealed that “[s]ince December 2017, student loan servicers have

declined to produce information requested by the Bureau for supervisory examina-

tions related to Direct Loans and [FFEL] [L]oans held by the Department based on




141 The CFPB conducts reviews of student loan servicers pursuant to its statutory
function to “collect[], research[], monitor[], and publish[] information relevant to the
functioning of markets for consumer financial products and services to identify risks
to consumers and the proper functioning of such markets.” 12 U.S.C. § 5511(c)(3); see
also CFPB, Request for Information Regarding Student Loan Servicing, 80 Fed. Reg.
29,302 (May 21, 2015) (relying on authority granted by 12 U.S.C. § 5511(c)). The
CFPB is specifically empowered to appoint a student loan ombudsman who may “pre-
pare an annual report” and “make appropriate recommendations” to the Secretary of
Education regarding student loans. 12 U.S.C. § 5535. As relevant here, the CFPB
“[d]etermine[s] whether the servicer has procedures, and whether the servicer follows
its procedures, for circumstances where the borrower informs the servicer that a bor-
rower is working in public service, including whether phone representatives assess
the borrower’s current circumstances and disclose the availability of any cancellation
or loan forgiveness options reasonably believed to be the most appropriate to the bor-
rower (e.g., PSLF, . . .)” and further “whether the servicer processes requests for bor-
rower benefits, including benefits or protections . . . (e.g., PSLF . . .), in a timely and
accurate manner.” Consumer Fin. Prot. Bureau, Education Loan Examination Pro-
cedures 33 (June 2017), https://s3.amazonaws.com/files.consumerfinance.gov/f/docu-
ments/201706_cfpb_Education-Loan-Servicing-Exam-Manual.pdf. The CFPB has
filed suit against one student loan servicer—Navient—pursuant to its statutory au-
thority to enforce federal consumer financial laws. See Consumer Fin. Prot. Bureau
v. Navient Corp., No. 3:17-cv-00101 (M.D. Pa.) (filed Jan. 18, 2017); see also 12 U.S.C.
§§ 5564(a), (b); 15 U.S.C. §§ 1681s(b)(1)(H), 1692l(b)(6).


                                            70
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 75 of 111




the Department’s guidance.”142 As reported by National Public Radio, the CFPB as-

serts that it “is trying to do its job protecting student borrowers and supervising loan

servicing companies, but [ED] is getting in the way.”143

      249.   As a number of U.S. Senators recognized in letters sent to federal stu-

dent loan servicers, this “disturbing news . . . reveals that the Department, under

Secretary DeVos, has removed the most potent weapon”—the CFPB’s supervisory ex-

amination authority—“from the CFPB’s arsenal to fight illegal behavior and mis-

treatment of borrowers by student loan servicers, and that federal student loan ser-

vicers, who are paid by the federal government, are ignoring federal regulators’ re-

quests for information.”144

      250.   In the face of these widespread errors, ED has refused to exercise its

oversight responsibilities, has obstructed attempts by agencies like the CFPB to rein

in servicer misconduct, has failed to institute a process that allows borrowers to raise

servicer misconduct in their PSLF applications, and has refused to account for Title

IV servicers’ misrepresentations in the PSLF review process.

                          Servicer Misconduct Plaintiffs

             1.     Deborah Baker

      251.   Plaintiff Deborah Baker is the Director of Education for a musical non-

profit organization in Oklahoma. Previously, Ms. Baker worked as a public school


142Letter from Kathleen L. Kraninger to Elizabeth Warren at 2 (Apr. 23, 2019),
https://www.warren.senate.gov/imo/media/doc/2019.04.23%20KK%20to%20Warren_
student%20loan%20industry.pdf.
143Chris Arnold, CFPB Chief Says Education Department Is Blocking Student Loan
Oversight, National Public Radio (May 16, 2019), https://www.npr.org/2019/05/16/
723568597/cfpb-chief-says-education-department-is-blocking-student-loan-oversight
(last visited July 9, 2019).
144Letters from Senators Warren, Brown, Gillibrand, Durbin, and Whitehouse to Na-
vient Solutions, LLC, Nelnet, Inc., and Pa. Higher Educ. Assistance Agency (May 14,
2019), https://www.npr.org/documents/2019/may/letters-to-servicers.pdf.

                                          71
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 76 of 111




teacher for nearly twenty years, and she plans to reenter the classroom this coming

school year.

      252.     Between 1996 and 1999, Ms. Baker took out student loans under the

FFEL Program to finance her undergraduate degree. After completing her degree,

Ms. Baker consolidated her loans into a FFEL Consolidation Loan in 2000, but she

was unable to afford the standard student loan payment amount. When she asked

her Title IV servicer, Sallie Mae, about more affordable repayment options, she was

incorrectly told there was no option besides forbearance. Ms. Baker remained in for-

bearance until 2004.

      253.     Throughout this period, Ms. Baker continued to inquire about more af-

fordable payment options and informed Sallie Mae of the payment amount that she

would be able to afford. She also repeatedly informed Sallie Mae that she was a public

school teacher and sent documentation of her salary along with her teacher contracts.

      254.     Sallie Mae continued to inform her that her only options were to make

monthly payments that represented the majority of her income or to take repeated

economic hardship forbearances.

      255.     In 2004, after consolidating her FFEL Loans again, Ms. Baker started

repayment, but again told her servicer, Sallie Mae, that she was concerned about her

ability to afford the high monthly payments. The servicer finally offered a more af-

fordable option where Ms. Baker would pay only the interest on her loans.

      256.     In March 2005, Ms. Baker called Sallie Mae again to ask about options

for a more affordable monthly payment. Though Ms. Baker had FFEL Loans, her

servicer sent her a booklet about repayment options for Direct Loans.

      257.     Later that month, much to her dismay, Ms. Baker received a telephone

call at her workplace from an ED employee berating her for taking out student loans
when she knew she would be seeking a low-paying job as a public school teacher.


                                          72
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 77 of 111




      258.   On July 11, 2005, Ms. Baker submitted an income-certification form for

income-driven repayment and began paying her loans on an income-driven repay-

ment plan. Ms. Baker continued to certify her income every year and make on-time

payments. In 2009, she switched to another income-driven repayment plan.

      259.   Ms. Baker learned about PSLF in 2007 and called Sallie Mae for details.

Sallie Mae informed Ms. Baker that to qualify for PSLF, she would need to be on an

income-driven repayment plan and to make ten years of payments. The servicer did

not inform Ms. Baker that none of her loans would qualify for PSLF because they

were FFEL Loans.

      260.   After that conversation, Ms. Baker discussed her intention to qualify for

PSLF on countless occasions with Sallie Mae and with Navient, the successor Title

IV servicer. In virtually every conversation, she stated that she was a public school

teacher seeking loan forgiveness under the PSLF Program. Navient told Ms. Baker

to continue making payments on her existing loans, even though Navient knew she

had nonqualifying FFEL Loans.

      261.   Among the myriad papers, websites, and statements containing infor-

mation about Ms. Baker’s loans, there were multiple indications that she had Direct

Loans, and indeed, Ms. Baker believed that she had Direct Loans.

      262.   For example, Navient’s online portal displaying Ms. Baker’s “Loan De-

tails,” as shown below, says nothing about FFEL Loans. Instead, it states that Ms.

Baker’s loans are “SmartLoan Direct Repay-Adsm” and “Consolidated.”




                                         73
         Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 78 of 111




      263.    Because she believed that her loans were Direct Loans, Ms. Baker

checked the boxes on her income-certification forms for income-driven repayment,

indicating that she held Direct Loans (in at least 2013, 2014, and 2015). Navient

processed her request despite this error but never informed her that she had FFEL

Loans.

      264.    Additional mistakes by both Title IV servicers, Sallie Mae and Navient,

led to delays in Ms. Baker’s income-certification and caused her to make additional

payments that did not qualify.

      265.    On June 16, 2009, a Sallie Mae representative told Ms. Baker that she

should delay filing her income-recertification form until July 1 due to potential stu-

dent loan interest rate changes. That was incorrect, as Ms. Baker’s loans had a fixed

rate and would not be impacted by interest rate changes. When Ms. Baker followed

this direction and submitted her income-certification form on July 1, she received a

notice that her certification had not been received in time and that her income-driven

repayment period had ended.

      266.    After Ms. Baker submitted her income-certification form in July 2009,

Sallie Mae repeatedly sent the incorrect forms to the IRS to obtain Ms. Baker’s tax

information. The resulting delay in recertifying Ms. Baker’s income caused her
monthly payments to revert back to the standard repayment plan. On multiple phone

                                         74
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 79 of 111




calls with Sallie Mae about its mistake, Ms. Baker stated that she was pursuing

PSLF. When Sallie Mae informed Ms. Baker that she had the option of receiving a

forbearance and accruing interest while Sallie Mae was sorting out the mistake with

her income-driven repayment plan recertification, Ms. Baker responded that she did

not want to miss a payment because she wanted to continue qualifying for PSLF. The

Sallie Mae representative told Ms. Baker that she could simply make the same pay-

ments she had been making on her prior plan while the forbearance was in effect.

That was wrong. Payments made during a forbearance period do not count for pur-

poses of PSLF.

      267.   In August 2013, when Ms. Baker submitted her income-certification

forms, Sallie Mae again sent the incorrect forms to the IRS to obtain Ms. Baker’s tax

information. In Ms. Baker’s conversations with Sallie Mae about these mistakes, she

stated multiple times that she was pursuing PSLF and could not miss a payment.

      268.   On June 15, 2015, Ms. Baker noticed that her student loan payment,

which she had made by check, had posted to her account but then disappeared. When

Ms. Baker called to inquire about the payment, she explained to a Navient repre-

sentative (Navient now servicing the loans previously serviced by Sallie Mae) that

she was trying to qualify for PSLF and wanted to make sure her payment was on

time. The Navient representative told Ms. Baker that she would waive the fee for

making the payment over the phone so that it would post the same day. Again, this

representative did not inform Ms. Baker that her payment would not qualify for PSLF

because she did not have Direct Loans.

      269.   In anticipation of receiving forgiveness in the fall of 2017, Ms. Baker

submitted an ECF to FedLoan Servicing on June 21, 2017. On July 25, 2017, Ms.

Baker received a notice from FedLoan Servicing stating that her ECF could not be
accepted because she did not have Direct Loans.


                                         75
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 80 of 111




      270.     The same day, Ms. Baker called FedLoan Servicing to ask for infor-

mation about why her loans were not “qualifying loans.” FedLoan Servicing told Ms.

Baker that it was “unfortunate” that Sallie Mae and Navient had not informed her

that her FFEL Loans did not qualify for PSLF.

      271.     The same day, Ms. Baker called Navient to request further information

as to why she had not been given correct information about qualifying for PSLF. Na-

vient apologized to Ms. Baker and told her that Navient was unable to help her and

was “sorry” that Navient did not give her the right information.

      272.     In September 2017, Ms. Baker consolidated her loans into Direct Loans

after being told that this was the only way to qualify for PSLF.

      273.     On July 26, 2017, Ms. Baker filed a complaint with the CFPB describing

the misrepresentations made by Sallie Mae and Navient regarding PSLF and char-

acterizing the documentation and advice she received from them as “intentionally

misleading.”

      274.     On August 2, 2017, Ms. Baker filed a complaint with the Oklahoma At-

torney General’s Consumer Protection Unit, again describing the years of misinfor-

mation she received from Sallie Mae and Navient. She stated that “[t]he documen-

tation from SLMA/Navient is intentionally misleading and meant to keep borrowers

uninformed of rules for loan forgiveness or reduction programs.” Ms. Baker said she

“anticipate[d] a public outcry as people around the country learn that their loans don’t

qualify for this program” and requested that Oklahoma join the fight against Na-

vient’s abusive and predatory lending practices.

      275.     In response to Ms. Baker’s complaint to the Oklahoma Attorney Gen-

eral, Navient stated “[w]e have . . . verified that although Ms. Baker incorrectly se-

lected that she had Direct Loans on the IBR form, it would not be a reason for denial
as we were still able to complete the processing with the information she provided.”


                                          76
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 81 of 111




Thus, Navient acknowledged that it knew Ms. Baker had the wrong type of loans to

qualify for PSLF and nevertheless failed to inform her.

      276.   Ms. Baker wrote to ED’s Ombudsman Group on September 20, 2017 to

request assistance.

      277.   ED’s website explains that the Ombudsman Group is “a neutral, infor-

mal, and confidential resource” that is supposed to help resolve disputes about federal

student aid.145

      278.   Ms. Baker’s letter detailed the years of mistakes and misinformation

from Sallie Mae and Navient—entities tasked by ED with providing Ms. Baker with

accurate information and servicing her loans in accordance with applicable laws and

regulations. Ms. Baker explained that despite years of faithfully making on-time

payments on her loans and serving her community as a public school teacher, she had

been informed that she was not eligible for loan forgiveness.

      279.   The Ombudsman Group indicated that it might be able to have some of

her payments count toward PSLF if Ms. Baker sent in relevant documentation. Ms.

Baker spent an entire night organizing and sending documents to the Ombudsman

Group. The Ombudsman Group did not cause any of Ms. Baker’s payments to be

counted for PSLF.

      280.   Ms. Baker also sent a letter to her U.S. Senator detailing the misrepre-

sentations she received from Sallie Mae and Navient. Senator James Lankford’s of-

fice responded that he “regret[s] that this matter could not be resolved in your favor.”

      281.   Ms. Baker applied for PSLF on March 28, 2018.




145U.S. Dep’t of Educ., Fed. Student Aid, Getting Prepared Before Seeking Help,
https://studentaid.ed.gov/sa/repay-loans/disputes/prepare (last visited July 8, 2019).

                                          77
         Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 82 of 111




      282.    ED denied Ms. Baker’s application for PSLF on April 12, 2018 on the

ground that she had not made 120 qualifying payments. At that point, she had only

made five qualifying payments on her Direct Consolidation Loans.

      283.    Ms. Baker also wrote a letter to President Donald Trump regarding her

concerns. The White House forwarded the letter to ED, and ED responded on May 2,

2018 that TEPSLF “may provide you an ability to qualify for loan forgiveness if you

otherwise meet the requirements for PSLF and meet other, new requirements.” ED

failed to acknowledge any of the servicer misconduct Ms. Baker had alleged.

      284.    Per ED’s instructions, Ms. Baker applied for TEPSLF by emailing ED

on May 23, 2018. ED denied Ms. Baker TEPSLF on August 29, 2018, on the ground

that she had not been in repayment for at least ten years on her Direct Consolidation

Loans.

      285.    Since receiving this notice, Ms. Baker has continued to faithfully make

payments every month on her student loans.

      286.    Loan forgiveness under PSLF was not something that Ms. Baker merely

crossed her fingers and hoped to get, nor was it just an easy way out of a debt. It was

a tangible, achievable result that Ms. Baker sought to earn by diligently following the

instructions she was given by the Title IV servicers and was an integral component

of her family’s financial plans.

      287.    For over ten years, Ms. Baker made regular monthly student loan pay-

ments so that she could earn loan forgiveness under PSLF. She stayed in the repay-

ment plan she was advised to be in, certified her income every year, and continued

working every day as a public servant in her community.

      288.    When Ms. Baker’s son became gravely ill and she had to rush him to

specialists around the country, she continued to monitor her student loans. Even
when Ms. Baker’s son was terminally ill and required around-the-clock care, Ms.

Baker still took the time to double-check all of her student loan payments and ensure
                                          78
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 83 of 111




that her loan record was free from errors. Ms. Baker felt that she owed it to her

family to do everything she could to relieve them of the burden of her student loans.

      289.   After Ms. Baker learned that she had spent ten years diligently making

payments on the “wrong” type of loan and that she still had to make at least a decade

of payments to be eligible for loan forgiveness, she experienced extreme stress that

led to repeated hospitalizations for anxiety and heart palpitations.

      290.   Today, Ms. Baker continues to pay close attention to each loan payment,

even while caring for sick family members and continuing to work full time.

      291.   ED failed to institute an adequate process for considering Ms. Baker’s

application for loan forgiveness that would have allowed ED to identify and take into

account the repeated misrepresentations the Title IV servicers made to Ms. Baker.

      292.   ED’s denial of Ms. Baker’s application for loan forgiveness is arbitrary

and capricious in that it fails to take into account the Title IV servicers’ misrepresen-

tations.

      293.   But for the Title IV servicers’ misconduct, Ms. Baker would have made

120 payments qualifying for PSLF; ED should therefore use its general discharge

authority to grant Ms. Baker loan forgiveness.

             2.     Janelle Menzel
      294.   Plaintiff Janelle Menzel is a public school teacher in Minnesota.

      295.   Ms. Menzel took out Direct Loans to finance her undergraduate educa-

tion. She began repaying her student loans in 2004 after consolidating them into

Direct Consolidation Loans.

      296.   Ms. Menzel learned about PSLF in February 2008 and planned to apply

after ten years of payments. When her loans were transferred to the Title IV servicer,

Nelnet, for servicing in 2010, Ms. Menzel confirmed with Nelnet how to qualify for
PSLF. Nelnet told Ms. Menzel that she was on track for PSLF.


                                           79
        Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 84 of 111




        297.   Ms. Menzel also asked Nelnet in 2010 about the Teacher Loan For-

giveness (“TLF”) program, which forgives a portion of student loans for teachers

working in eligible low-income schools for five years. Nelnet informed Ms. Menzel

that she could not apply for TLF until she had worked in the same school for five

years. That was false. TLF is available after five years of teaching in qualifying

schools, regardless of whether a teacher remains at the same school, and Ms. Menzel

could have applied for TLF for years 2004-2009.

        298.   Due to this misrepresentation, Ms. Menzel delayed submitting her TLF

application and did not receive TLF until September 2011, covering the years 2007-

2011.

        299.   Nelnet also did not inform Ms. Menzel that any qualifying payments

toward TLF could not also qualify for PSLF, and thus, that she would lose payments

made between 2006 and 2011 as PSLF-qualifying payments and have to start the

120-payment count anew when she received the TLF award.

        300.   Had Nelnet informed Ms. Menzel that she could have submitted her ap-

plication for TLF after working in multiple qualifying schools for five years, Ms. Men-

zel would have been able to minimize the impact of TLF on her PSLF-qualifying pay-

ments by applying earlier and thus avoiding any overlap between TLF-qualifying

payments and PSLF-qualifying payments, or she could have chosen to forgo TLF en-

tirely in order to qualify for PSLF more quickly. Instead, Ms. Menzel only learned

that Nelnet had misinformed her seven years after she applied for TLF. By that time,

Ms. Menzel had lost years of qualifying PSLF payments due to Nelnet’s misrepresen-

tations.

        301.   After speaking to Nelnet in 2010 about her continued desire to pursue

PSLF, Ms. Menzel tracked her progress toward PSLF forgiveness. Every time Ms.




                                          80
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 85 of 111




Menzel logged into her Nelnet account, she saw a link under her “Account Snapshot”

that read “View Loan Benefits and Details,” as depicted below.146




      302.   Clicking on this link led Ms. Menzel to a chart titled “Qualifying Pay-

ments.” Every month, the number of qualifying payments would increase when Ms.

Menzel made a payment. Based on her conversation with Nelnet and this monthly

chart of “Qualifying Payments,” Ms. Menzel believed she was making progress to-

wards PSLF with each loan payment she made.

      303.   In October 2016, Ms. Menzel submitted an ECF in anticipation of apply-

ing for PSLF the following year.

      304.   After her employment was certified, Ms. Menzel’s loans were trans-

ferred to another Title IV servicer, FedLoan Servicing.

      305.   Ms. Menzel then waited for months to hear from FedLoan Servicing

about the number of qualifying payments she had made. Ms. Menzel called FedLoan

Servicing multiple times to inquire about the status of her ECF and was told each

time that a response was forthcoming.

      306.   Ms. Menzel applied for PSLF on June 14, 2018.



146Ms. Menzel has since been transferred to FedLoan Servicing and can no longer
access this screen.

                                         81
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 86 of 111




      307.   On June 27, 2018, ED denied Ms. Menzel PSLF, informing her that de-

spite her years of repayment, she had made zero qualifying payments for PSLF.

      308.   Ms. Menzel immediately applied for TEPSLF.

      309.   ED also denied Ms. Menzel’s TEPSLF application. Ms. Menzel called

FedLoan Servicing to ask why she was not eligible for TEPSLF and was told for the

first time that, as a result of her TLF program award in 2011, five years of her pay-

ments did not qualify for TEPSLF. FedLoan Servicing told her that with these years

excluded, she should “give up” on TEPSLF because the limited amount of money

available for the program would likely be gone by the time she was eligible.

      310.   After ED denied her PSLF and TEPSLF, Ms. Menzel continued paying

her student loans. By the time Ms. Menzel will have fully paid off her student loans,

she will be preparing to send her eldest child to college.

      311.   At points during her career, Ms. Menzel considered a career outside of

education that would have paid a higher salary. She never sought those opportuni-

ties, in part because of the promise of loan forgiveness under PSLF.

      312.   In fact, Ms. Menzel thought that if she obtained PSLF, she would be able

to save for her children’s educational expenses so that they could graduate with min-

imal student loan debt—something her parents were unable to do for her.

      313.   Ms. Menzel describes being denied PSLF as a “slap in the face” because

now she will not be able to break the cycle of student loan debt in her family and

instead will still be paying off her own student loans when her children enter college.

      314.   Ms. Menzel has even discouraged her children from pursuing their own

dreams of teaching, advising them that the personal and economic cost of public ser-

vice is too high. According to Ms. Menzel, “it pains me to discourage [my children]

from a career that is so necessary to the fabric of our society[,] but I know that student
loan debt on a teacher’s salary is a burden that is tough to conquer.”


                                           82
        Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 87 of 111




       315.   ED has failed to institute any adequate process to consider Ms. Menzel’s

application for loan forgiveness that identifies and takes into account Nelnet’s mis-

representations to Ms. Menzel about qualifying for PSLF.

       316.   ED’s denial of Ms. Menzel’s application for loan forgiveness is arbitrary

and capricious in that it fails to take into account the Title IV servicer’s misrepresen-

tations.

       317.   But for servicer misconduct, Ms. Menzel would have made 120 qualify-

ing payments for PSLF; ED should therefore use its general discharge authority to

grant Ms. Menzel loan forgiveness.

              3.    Kelly Finlaw

       318.   Plaintiff Kelly Finlaw is a middle school art teacher in a New York pub-

lic school.

       319.   Ms. Finlaw took out FFEL Loans to finance her undergraduate degree

and took out Direct Loans to finance her graduate degree.

       320.   Ms. Finlaw consolidated her FFEL Loans into a FFEL Consolidation

Loan in February 2007 and began repayment at that time. Her Title IV loan servicer

for her FFEL Consolidation Loan was Nelnet.

       321.   Ms. Finlaw began repayment on her Direct Loans in November 2013.
Her Title IV servicer for her Direct Loans was Navient.

       322.   Ms. Finlaw informed Nelnet that she intended to apply for

PSLF. Nelnet told Ms. Finlaw that she needed to wait until she had made 120 pay-

ments on her student loans. But Nelnet did not inform Ms. Finlaw that even if she

made 120 payments on her student loans, she would not be able to obtain PSLF un-

less she consolidated her FFEL Loan into a Direct Consolidation Loan and made 120

qualifying payments on that loan.




                                           83
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 88 of 111




      323.   Ms. Finlaw continued paying her loans, unaware that her FFEL Loan

was ineligible for PSLF.

      324.   In 2016, Ms. Finlaw received a notice from FedLoan Servicing stating

that she had loans that would be eligible for PSLF after having made monthly pay-

ments for ten years. Ms. Finlaw immediately contacted Nelnet to ask for details

about how to apply for loan forgiveness through PSLF.

      325.   Nelnet falsely informed Ms. Finlaw that she would qualify for PSLF in

October 2017. When Ms. Finlaw asked how many qualifying payments she had made,

Nelnet advised her that her payment history was available on her online account.

Nelnet advised Ms. Finlaw to simply continue repaying her loans and then submit a

PSLF application. That information was wrong. Ms. Finlaw’s FFEL Loan was not

eligible for PSLF, and Ms. Finlaw’s Direct Loans had not been in repayment long

enough to qualify for PSLF.

      326.   Nelnet also falsely informed Ms. Finlaw that she should cease paying

her loans because she would be “wasting” her money paying her loans back after they

were eligible for forgiveness.

      327.   This information was also wrong. As Ms. Finlaw was not eligible for

PSLF in October 2017, going into forbearance in fact caused her loans to accrue in-

terest, which was capitalized after her forbearance ended.

      328.   In the fall of 2017, Ms. Finlaw submitted an application for PSLF and

requested an administrative forbearance pending a decision on her PSLF application.

      329.   Several months later, ED denied Ms. Finlaw’s PSLF application on the

ground that her FFEL Loan did not qualify for PSLF.

      330.   After being denied PSLF, Ms. Finlaw contacted Nelnet to request an

explanation and to inquire about why she did not qualify for PSLF.
      331.   A Nelnet representative told Ms. Finlaw that Nelnet had received many

similar calls from borrowers who were led to believe that they qualified for PSLF.
                                         84
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 89 of 111




The Nelnet representative referenced news articles regarding the low PSLF ac-

ceptance rate and told Ms. Finlaw that PSLF is a faulty program and a “scam.” The

representative further informed Ms. Finlaw that the only way for her to qualify for

PSLF would be to consolidate all of her loans into a Direct Consolidation Loan.

      332.   That information was wrong. Ms. Finlaw had been in repayment on her

Direct Loans on a qualifying repayment plan for nearly five years at that point and

would have been eligible for forgiveness of those loans after five more years of pay-

ments. The Nelnet representative did not inform Ms. Finlaw that by consolidating

all of her loans, Ms. Finlaw would lose the qualifying payments she had already made

on her Direct Loans.

      333.   Relying on the Nelnet representative’s statements, Ms. Finlaw consoli-

dated her loans into a Direct Consolidation Loan in February 2018 in order to qualify

for PSLF. By doing so, Ms. Finlaw lost almost five years of qualifying payments on

her existing Direct Loans.

      334.   In April 2018, Ms. Finlaw applied for TEPSLF. ED denied Ms. Finlaw’s

TEPSLF application, this time due to insufficient payments on her new Direct Con-

solidation Loan.

      335.   Ms. Finlaw is a passionate teacher who has devoted the last 13 years to

teaching art to middle school students in one of the poorest neighborhoods in Man-

hattan. Her out-of-pocket spending on art supplies for her students greatly exceeds

the amount provided by the school district for instructional materials.

      336.   Nevertheless, Ms. Finlaw continues to share her love of teaching and

her genuine affection for her students with those around her every day and considers

it a privilege to help shepherd them through the tumultuous years of middle school.

      337.   Despite her unwavering dedication to her career, Ms. Finlaw has been
unable to save for the future or to buy a home in the neighborhood she has served for


                                         85
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 90 of 111




13 years. When she found out that she was denied PSLF, she felt “lied to” and “de-

moralized as a human.”

      338.   ED failed to institute an adequate process for considering Ms. Finlaw’s

application for loan forgiveness that would have allowed ED to identify and take into

account the Title IV servicer’s repeated misrepresentations.

      339.   ED’s denial of Ms. Finlaw’s application for loan forgiveness is arbitrary

and capricious in that it fails to take into account the Title IV servicer’s misrepresen-

tations.

      340.   But for servicer misconduct, Ms. Finlaw would have made 120 qualify-

ing payments for PSLF; therefore, ED should use its general discharge authority to

grant Ms. Finlaw loan forgiveness.

             4.     Gloria Nolan

      341.   Plaintiff Gloria Nolan works for a nonprofit organization in Missouri

that empowers communities to provide resources including childcare, education,

health, employment, and financial services.

      342.   Ms. Nolan took out student loans under the Direct Loan Program to fi-

nance her undergraduate and graduate degrees. In September 2005, after graduat-

ing with her master’s degree, Ms. Nolan consolidated her loans into Direct Consoli-
dation Loans and began repaying her loans on the graduated repayment plan.

      343.   Ms. Nolan learned about PSLF in 2007 when the Program was created,

and in 2008, she asked her Title IV servicer, EdFinancial, for more information about

how to qualify for PSLF.

      344.   EdFinancial told Ms. Nolan that in order to qualify for PSLF, she simply

needed to continue making payments on her student loans until she had made 120

payments. The representative indicated that there was no point in discussing PSLF
until she had made the necessary number of payments. That was wrong, because


                                           86
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 91 of 111




Ms. Nolan was making payments on the graduated repayment plan, which is not a

qualifying repayment plan for PSLF. In order to qualify for PSLF, Ms. Nolan had to

convert her repayment plan to an income-driven plan.

      345.   Ms. Nolan continued repaying her loans on the graduated repayment

plan and believed that her loan payments were qualifying payments for PSLF be-

cause that is what the Title IV servicer had represented.

      346.   In 2014, Ms. Nolan called EdFinancial to make sure she was making

progress toward qualifying for PSLF. After speaking to several customer service rep-

resentatives who could not answer her questions about PSLF, Ms. Nolan finally spoke

to a representative who told her, for the first time, that her payments did not qualify

because she was not on a qualifying repayment plan.

      347.    Ms. Nolan then switched to the REPAYE plan, a qualifying income-

driven repayment plan.

      348.   In 2017, Ms. Nolan learned that she could submit ECFs prior to applying

for PSLF. Ms. Nolan submitted ECFs for her current and previous employers, all of

which were qualifying employers for PSLF.

      349.   FedLoan Servicing rejected Ms. Nolan’s ECFs multiple times, stating

that they were submitted on an outdated form, or were not legible (even though Fed-

Loan Servicing was able to determine that the handwritten date was wrong), before

finally accepting them. Ms. Nolan’s loans were then transferred to another Title IV

servicer, FedLoan Servicing.

      350.   On January 19, 2019, after making over 120 payments on her student

loans, Ms. Nolan applied for PSLF.

      351.   At or around the same time, Ms. Nolan applied for TEPSLF.

      352.   On February 16, 2019, Ms. Nolan received a notice from FedLoan Ser-
vicing and ED that her employer had been verified as a qualifying employer for PSLF.

      353.   In or around March 2019, ED denied Ms. Nolan’s application for PSLF.
                                          87
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 92 of 111




      354.   On April 11, 2019, she received a notice from FedLoan Servicing that it

had received her TEPSLF application and it was under review.

      355.   On April 12, 2019, ED denied Ms. Nolan’s TEPSLF because her monthly

payment amount for the previous 12 months was less than the amount she would

have paid on a qualifying repayment plan.

      356.   On the same day, Ms. Nolan contacted FedLoan Servicing to ask why

her TEPSLF application had been denied. FedLoan Servicing told Ms. Nolan that in

order to qualify for TEPSLF, she simply needed to make one more payment and then

reapply.

      357.   Relying on this information from FedLoan Servicing, Ms. Nolan made

her May loan payment early, on April 26, 2019, and submitted new PSLF and

TEPSLF applications that same day.

      358.   On May 4, 2019, Ms. Nolan received a notice that her TEPSLF applica-

tion had been rejected, despite the additional payment Ms. Nolan made at FedLoan

Servicing’s direction. FedLoan Servicing and ED have failed to give Ms. Nolan an

explanation for this denial.

      359.   On June 4, 2019, ED denied Ms. Nolan’s PSLF application.

      360.   Ms. Nolan has been dedicated to serving her community for her entire

career. When she was six years old, Ms. Nolan’s mother went to prison for ten years,

which resulted in Ms. Nolan and her brother becoming wards of the state.

      361.   When Ms. Nolan graduated from high school, she did not have the abil-

ity to pay for college. Like many others, she had to take out student loans to fund

both her undergraduate and graduate degrees.

      362.   After graduating with her master’s degree, Ms. Nolan worked at a non-

profit whose aim was to find mentors for children whose parents were incarcerated.




                                        88
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 93 of 111




      363.   She relied on the promise of forgiveness under PSLF with the hope that

she would be able to invest in her children’s education. ED’s failures have caused the

“incredible weight” of student debt to hang over her indefinitely.

      364.   ED failed to institute an adequate process for considering Ms. Nolan’s

application for loan forgiveness that would have allowed ED to identify and take into

account the repeated misrepresentations the Title IV servicer made to Ms. Nolan.

      365.   ED’s denial of Ms. Nolan’s application for loan forgiveness is arbitrary

and capricious in that it fails to take into account the Title IV servicer’s misrepresen-

tations.

      366.   But for servicer misconduct, Ms. Nolan would have made 120 qualifying

payments for PSLF; ED should therefore use its general discharge authority to grant

Ms. Nolan loan forgiveness.

             5.     Michael Giambona

      367.   Plaintiff Michael Giambona works as a school psychologist for a public

mental health program in one of the largest school districts in California. Dr. Giam-

bona provides outpatient mental health services for students with serious emotional,

behavioral, and mental health problems that interfere with their ability to learn.

      368.   Dr. Giambona took out student loans under the Direct Loan Program to
finance his undergraduate and graduate degrees. In June 2006, Dr. Giambona con-

solidated his loans into a FFEL Consolidation Loan and began repaying his loan on

the graduated repayment plan.

      369.   Since 2008, Dr. Giambona has worked full time for a pioneering public

mental health program administered jointly by the school system and the county de-

partment of public health. This innovative program has grown from one part-time

counselor to an entire staff of public health professionals dedicated to serving at-risk




                                           89
         Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 94 of 111




students. Dr. Giambona provides critical mental health services to students whose

families face extreme difficulty in accessing care.

         370.   When Dr. Giambona learned about PSLF in 2008, shortly after the Pro-

gram was created, he asked the Title IV servicer of his loan for more information

about how to qualify for PSLF.

         371.   In response to his questions, the Title IV servicer assured him that he

would qualify for loan forgiveness in ten years so long as he continued working in

public service and making his loan payments in full and on time. The servicer in-

structed him to call back in two years when more information about PSLF would be

available.

         372.   In fact, because Dr. Giambona’s Direct Loan had been consolidated into

a FFEL Consolidation Loan in 2006, his loan did not qualify for PSLF. To qualify for

PSLF, Dr. Giambona needed to reconsolidate his loan into a Direct Consolidation

Loan and enroll in an income-driven repayment plan. Instead, after being assured

by the Title IV servicer that he would qualify after ten years of payments, Dr. Giam-

bona continued making payments and serving his community.

         373.   As instructed, Dr. Giambona called his servicer again in 2010 to request

further information about PSLF.

         374.   The Title IV servicer assured him that since he had federal student loans

and worked in a public service position, he would be eligible for loan forgiveness after

ten years of payments. The servicer instructed him to call back again in a few years

when he was closer to the ten-year mark in order to obtain information about how to

apply.

         375.   Having been twice assured by the Title IV servicer that the balance of

his loan would be forgiven after ten years of payments and that he need not call back
for further information on PSLF until he neared the ten-year mark, Dr. Giambona


                                            90
          Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 95 of 111




made a note to call again in a few years and continued making his payments while

serving his community.

      376.     For the next six years, Dr. Giambona continued to put thousands of

miles on his car providing mental health services to students in the seven cities that

make up his school district. He spent thousands of dollars out of his own pocket on

books, games, and clinical trainings. He earned his doctorate in school psychology

while taking on no additional debt. He did this while making every single payment,

on time and in full, believing that his loan would be forgiven.

      377.     As instructed, Dr. Giambona called the Title IV servicer of his loan, now

Navient, in 2016 to obtain information about PSLF. Navient viewed his student loan

account and payment history and told him that since he had not missed a single pay-

ment since PSLF was instituted, he would be eligible for loan forgiveness in 2017 so

long as he continued making payments and working for a qualifying employer. Na-

vient told Dr. Giambona that he should contact Navient or ED to obtain the PSLF

application form in late 2017 when he would be eligible for forgiveness.

      378.     As instructed, in late 2017, after making 120 payments, Dr. Giambona

obtained the PSLF application from ED’s website and submitted it to FedLoan Ser-

vicing.

      379.     In October 2017, ED denied Dr. Giambona’s application for PSLF.

      380.     Dr. Giambona contacted FedLoan Servicing to ask why his PSLF appli-

cation had been denied. FedLoan Servicing did not explain that his FFEL Loan did

not qualify for PSLF and instead told Dr. Giambona to change his graduated repay-

ment plan to an income-driven repayment plan.

      381.     In 2018, when Dr. Giambona learned that TEPSLF could provide loan

forgiveness for public servants who were denied PSLF because their payments were
made on a nonqualifying payment plan, he applied immediately.


                                           91
        Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 96 of 111




        382.   On June 6, 2018, ED denied Dr. Giambona’s TEPSLF application for

failure to apply for PSLF.

        383.   Dr. Giambona sent another PSLF application to ED and received a no-

tice on June 15, 2018 that his application had been received.

        384.   Shortly thereafter, ED denied Dr. Giambona’s PSLF application.

        385.   Dr. Giambona reapplied for TEPSLF on July 6, 2018.

        386.   On August 30, 2018, ED denied Dr. Giambona’s TEPSLF application

because he did not have any Direct Loans.

        387.   Dr. Giambona called FedLoan Servicing to ask why his loans were not

eligible for TEPSLF.

        388.   For the first time, FedLoan Servicing informed Dr. Giambona that his

Direct Loans were consolidated into a FFEL Loan in 2006, making them ineligible for

PSLF.

        389.   This information was a “punch in the gut” to Dr. Giambona, who had

planned his and his family’s future based on assurances received from the Title IV

servicers that his student loan debt would be forgiven after ten years of payments.

        390.   Dr. Giambona has dedicated his entire career to serving his community.

For eleven years, Dr. Giambona has provided critical mental health services to stu-

dents who would otherwise be left behind by the medical system. He is passionate

about addressing the complex needs of the community he serves. Dr. Giambona is

particularly focused on helping the students in his community cope with the trauma

they frequently face.

        391.   Dr. Giambona’s trust in the Title IV servicers has come at great personal

cost. Facing overwhelming debt from years of infertility treatments, Dr. Giambona

and his wife nearly lost their home and relied on family and friends to get by. Nev-
ertheless, Dr. Giambona never once requested a forbearance and never missed a sin-

gle loan payment. With nearly $100,000 in federal student debt still hanging over
                                           92
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 97 of 111




his head after ten years of misinformation from the Title IV servicers, Dr. Giambona’s

plans for his family’s financial future have been dealt a devastating blow.

      392.   ED has failed to institute an adequate process for considering Dr. Giam-

bona’s application for loan forgiveness that would have allowed ED to identify and

take into account the repeated misrepresentations Title IV servicers made to Dr.

Giambona.

      393.   ED’s denial of Dr. Giambona’s application for loan forgiveness is arbi-

trary and capricious in that it fails to take into account the Title IV servicers’ misrep-

resentations.

      394.   But for servicer misconduct, Dr. Giambona would have made 120 quali-

fying payments for PSLF; ED should therefore use its general discharge authority to

grant Dr. Giambona loan forgiveness.

                                CAUSES OF ACTION

  COUNT I – ARBITRARY AND CAPRICIOUS AGENCY ACTION DUE TO
   ADMINISTRATIVE PROCESSING ERRORS PURSUANT TO 5 U.S.C.
     § 706(2)(A) (ADMINISTRATIVE ERROR PLAINTIFFS AGAINST
                           DEFENDANTS)
      395.   Plaintiffs incorporate by reference all allegations contained in

paragraphs 1 through 394 (and all subparts thereto) as if set forth fully herein.
      396.   ED’s decisions with respect to the Administrative Error Plaintiffs

Cynthia Miller, Crystal Adams, and Connie Wakefield’s PSLF (including TEPSLF)

applications constituted final agency action.

      397.   No further exhaustion is necessary, and in any event, attempts at

further exhaustion would be futile.

          Ms. Miller has repeatedly contested her qualifying payment count for
          PSLF (including TEPSLF), and ED continues to fail to acknowledge
          its payment counting errors.

          Ms. Adams has repeatedly contested her qualifying payment count

                                           93
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 98 of 111



          for PSLF (including TEPSLF), and ED continues to fail to
          acknowledge its payment counting errors.

          Ms. Wakefield has repeatedly contested her qualifying payment
          count for PSLF (including TEPSLF), and ED continues to fail to
          acknowledge its payment counting errors.
      398.     ED’s decisions with respect to the Administrative Error Individual

Plaintiffs’ PSLF (including TEPSLF) applications were arbitrary and capricious, in

that ED failed to consider an important aspect of the problem and made clear errors

in judgment.

      399.     ED’s denials of the Administrative Error Plaintiffs’ PSLF (including

TEPSLF) applications were arbitrary and capricious because those denials involved

clear errors in judgment by ED based on arbitrary errors in the processing of Ms.

Miller, Ms. Adams, and Ms. Wakefield’s applications. Specifically, ED rendered a

decision on their applications for PSLF (including TEPSLF) that was contrary to the

evidence before it:

          Ms. Miller has been in repayment since 2007 and has made 120 or
          more qualifying payments; however, ED incorrectly claims that she
          was in forbearance for six years of that time period, preventing her
          from being eligible for PSLF. After several attempts to correct her
          qualifying payment amount, Ms. Miller has only received
          inconsistent and incorrect information about her status and no help
          from ED.

          Ms. Adams has been in repayment since 2007 and has made 120 or
          more payments. Although some of her payments were made on a
          nonqualifying repayment plan, she was eligible for TEPSLF. The
          servicer informed her that she was only seven payments away from
          TEPSLF, but after making those seven payments, her TEPSLF
          qualifying payment amount has continued to go up and down without
          any explanation.

          Ms. Wakefield has been in repayment since 2006 and has made 120
          or more qualifying payments. All of her payments were made on a
          qualifying repayment plan while she was working for a qualifying
          employer and were paid using auto debit. ED nonetheless has
          continued to deny her applications for PSLF (including TEPSLF).

                                         94
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 99 of 111



          After several attempts to correct her qualifying payment amount,
          Ms. Wakefield has only received inconsistent and incorrect
          information about her status and no help from ED.

      400.   ED’s arbitrary and capricious PSLF and TEPSLF determinations vio-

lated the APA and unlawfully deprived the Administrative Error Plaintiffs of a fed-

eral entitlement. Accordingly, Plaintiffs request an order vacating the Administra-

tive Error Plaintiffs’ PSLF denials and remanding to ED with specific instructions to

approve their PSLF applications as required under 20 U.S.C. § 1087e(m) or in the

alternative, an order retaining jurisdiction and remanding to ED for further action

with respect to each Administrative Error Plaintiff, consistent with the APA.

COUNT II – INADEQUATE NOTICE OF DENIALS PURSUANT TO 5 U.S.C.
    § 555(e) (ADMINISTRATIVE ERROR PLAINTIFFS AGAINST
                        DEFENDANTS)
      401.   Plaintiffs incorporate by reference all allegations contained in

paragraphs 1 through 400 (and all subparts thereto) as if set forth fully herein.

      402.   ED’s decision with respect to the Administrative Error Plaintiffs

Cynthia Miller, Crystal Adams, and Connie Wakefield’s PSLF (including TEPSLF)

applications constituted a final agency action.

      403.   No further exhaustion is necessary, and in any event, attempts at

further exhaustion would be futile.

          Ms. Miller has repeatedly contested her qualifying payment count for
          PSLF (including TEPSLF), and ED continues to fail to acknowledge
          its payment counting errors.

          Ms. Adams has repeatedly contested her qualifying payment count
          for PSLF (including TEPSLF), and ED continues to fail to
          acknowledge its payment counting errors.

          Ms. Wakefield has repeatedly contested her qualifying payment
          count for PSLF (including TEPSLF), and ED continues to fail to
          acknowledge its payment counting errors.
      404.   The APA provides that “[p]rompt notice shall be given of the denial in


                                          95
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 100 of 111




whole or in part of a written application, petition, or other request of an interested

person made in connection with any agency proceeding.” 5 U.S.C. § 555(e). “Except

in affirming a prior denial or when the denial is self-explanatory, the notice shall be

accompanied by a brief statement of the grounds for denial.” Id.

      405.   ED’s denials with respect to the Administrative Error Plaintiffs’ PSLF

(including TEPSLF) applications violated 5 U.S.C. § 555(e) of the APA, which

requires, at a minimum, “a brief statement of the grounds for denial,” because ED

failed to explain why the Administrative Error Plaintiffs’ 120 payments did not

qualify for loan forgiveness.

          Ms. Miller has been in repayment since 2007 and has made 120 or
          more qualifying payments, entitling her to PSLF (or TEPSLF). ED
          denied Ms. Miller PSLF (and TEPSLF) without providing an
          explanation as to why her payments purportedly were not qualifying.

          Ms. Adams has been in repayment since 2007 and has made 120 or
          more payments. Although some of her payments were made on a
          nonqualifying repayment plan, her payments were qualifying for
          purposes of TEPSLF. ED denied Ms. Adams’s PSLF and TEPSLF
          applications without providing an explanation as to why her
          payments purportedly were not qualifying.

          Ms. Wakefield has been in repayment since 2006 and has made 120
          or more qualifying payments, entitling her to PSLF. ED repeatedly
          denied Ms. Wakefield PSLF without providing an explanation as to
          why her payments purportedly were not qualifying.
      406.   ED’s PSLF and TEPSLF denials with respect to the Administrative Er-

ror Plaintiffs violated the APA by omitting any explanation as to why ED determined

that the 120 payments each Administrative Error Plaintiff made were not qualifying,

thereby failing to provide a basis upon which to conclude the denials were the product

of reasoned decision-making. Accordingly, Plaintiffs request an order vacating the

Administrative Error Plaintiffs’ PSLF and TEPSLF denials.




                                          96
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 101 of 111



COUNT III – VIOLATION OF DUE PROCESS DUE TO ADMINISTRATIVE
 PROCESSING ERRORS PURSUANT TO THE FIFTH AMENDMENT TO
THE U.S. CONSTITUTION (ADMINISTRATIVE ERROR PLAINTIFFS AND
                  AFT AGAINST DEFENDANTS)
      407.   Plaintiffs incorporate by reference all allegations contained in

paragraphs 1 through 406 (and all subparts thereto) as if set forth fully herein.

      408.   The Fifth Amendment provides: “No person shall . . . be deprived of life,

liberty, or property, without due process of law.” Due process requires that, at a

minimum, individuals receive notice and an opportunity to be heard before they are

deprived of property.

      409.   The Administrative Error Plaintiffs Cynthia Miller, Crystal Adams, and

Connie Wakefield have constitutionally protected property interests in a government

benefit to which they are legitimately entitled, namely their statutory interest in

PSLF (including TEPSLF).

      410.   Plaintiff AFT has organizational standing to bring this Fifth

Amendment claim on its own behalf and associational standing to bring this claim on

behalf of its members who have standing to bring the claim, including Plaintiffs

Miller, Adams, and Wakefield, and Plaintiff Weingarten has standing to bring this

claim in her official capacity as President of AFT.

      411.   20 U.S.C. § 1087e(m) contains mandatory language that ED “shall

cancel the balance of interest and principal due” for borrowers who qualify for PSLF.

Thus, 20 U.S.C. § 1087e(m) creates a cognizable property interest for applicants in

PSLF benefits. By enacting TEPSLF, the Consolidated Appropriations Act of 2018

created an additional statutory pathway to reach the property interest of PSLF

benefits.

      412.   The Administrative Error Plaintiffs Cynthia Miller, Crystal Adams, and

Connie Wakefield were each deprived of a property interest when ED denied their
applications for PSLF (including TEPSLF) due to ED’s own processing errors. ED


                                          97
      Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 102 of 111




denied these Administrative Error Plaintiffs their right to PSLF (including TEPSLF)

without adequate process.

         ED has failed to institute an adequate process to identify and account
         for errors ED and Title IV servicers made in determining Ms. Miller’s
         eligibility for loan forgiveness. After several attempts to correct her
         qualifying payment count, Ms. Miller has received inconsistent and
         incorrect information about the number of qualifying payments she
         has made. After ED denied Ms. Miller’s PSLF application and she
         requested additional information as to the reason for the denial, Ms.
         Miller received only densely printed records in code with no
         information about how to read them. Ms. Miller emailed ED to ask
         about the status of the promised letter detailing the results of
         FedLoan Servicing’s review of her file and to ask for additional
         information about the documents they had sent her. ED never
         responded.

         ED has failed to institute an adequate process to identify and account
         for errors ED and Title IV servicers made in determining Ms.
         Adams’s eligibility for loan forgiveness. Instead, ED, through
         FedLoan Servicing, informed her that she was only seven payments
         away from TEPSLF, but after making those seven payments, her
         TEPSLF qualifying payment amount has continued to go up and
         down without any explanation or acknowledgement.

         ED has failed to institute an adequate process to identify and account
         for errors ED and Title IV servicers made in determining Ms.
         Wakefield’s eligibility for loan forgiveness. After several attempts to
         correct her qualifying payment amount, Ms. Wakefield has received
         inconsistent and incorrect information about the number of
         qualifying payments she has made.

      413.   The Due Process Clause requires ED to implement a process that gives

applicants for PSLF (including TEPSLF) adequate notice of the reasons for its denials

of PSLF and TEPSLF applications and a meaningful process to identify and account

for issues related to applicants’ eligibility for this statutory entitlement to PSLF

(including TEPSLF), including payment counting issues.

      414.   ED’s current PSLF (including TEPSLF) application processes do not
provide applicants with adequate notice of the reasons for their denial, including the


                                         98
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 103 of 111




evidence upon which ED relied in reaching its decision.          Nor do ED’s current

application processes provide applicants a meaningful process to contest the denial,

present additional evidence of their eligibility for PSLF (including TEPSLF) and

ensure that ED will take account of its errors.

      415.   Due process requires ED to adopt PSLF (including TEPSLF) processes

to allow applicants to raise issues and be heard as to their eligibility, including

allowing them to identify ED’s errors. Such additional process is reasonable in light

of the importance of the private interests affected—the PSLF benefit around which

millions of borrowers have organized their lives.

      416.   Borrowers are at risk of arbitrary and erroneous deprivation absent ad-

ditional procedural safeguards. Such process would place only limited additional bur-

den on ED relative to the importance of providing borrowers with the statutory enti-

tlement of PSLF.

      417.   To remedy these Due Process violations, the Individual Plaintiffs and

AFT, on behalf of itself and its members, request: (i) an order vacating ED’s PSLF

and TEPSLF denial action with respect to each Administrative Error Plaintiff; (ii) an

order requiring ED to provide (a) PSLF and TEPSLF applicants with adequate notice

of the grounds for their denial, including the specific reasons for the denial, including

but not limited to, information concerning the months of alleged missed or disquali-

fying payments and the reason ED did not count those payments, as well as the evi-

dence ED relied upon in denying the application; (b) a meaningful decision-making

process that minimizes the risk of erroneous determinations, and includes a mean-

ingful opportunity to identify and account for errors made by ED and/or the Title IV

servicers, through which applicants may contest their denial and introduce evidence

rebutting ED’s determination; and (c) a written and reasoned explanation for its de-
termination within a reasonable time period.


                                           99
      Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 104 of 111



 COUNT IV – ARBITRARY AND CAPRICIOUS AGENCY ACTION DUE TO
 SERVICER MISCONDUCT PURSUANT TO 5 U.S.C. § 706(2) (SERVICER
       MISCONDUCT PLAINTIFFS AGAINST DEFENDANTS)

      418.   Plaintiffs incorporate by reference all allegations contained in

paragraphs 1 through 417 (and all subparts thereto) as if set forth fully herein.

      419.   ED’s decisions with respect to the Servicer Misconduct Plaintiffs

Deborah Baker, Janelle Menzel, Kelly Finlaw, Gloria Nolan, and Michael Giambona’s

PSLF (including TEPSLF) applications constituted final agency action.

      420.   No further exhaustion is necessary and, in any event, attempts at

further exhaustion would be futile.

         Because Ms. Baker had FFEL Loans until 2017, while Title IV
         servicers repeatedly informed her she was on track for PSLF, her
         further attempts to apply for PSLF at this point would be futile as
         she has not made 120 qualifying payments on Direct Loans.

         Because Ms. Menzel spent years on the wrong repayment plan while
         the Title IV servicer informed her she was making progress toward
         PSLF, her further attempts to apply for PSLF at this point would be
         futile as she has not made 120 payments on a qualifying repayment
         plan.

         Because Ms. Finlaw had a FFEL Loan until 2018, while the Title IV
         servicer informed her she was on track for PSLF, her further
         attempts to apply for PSLF at this point would be futile as she has
         not made 120 qualifying payments on Direct Loans.

         Because Ms. Nolan spent years on the wrong repayment plan while
         the Title IV servicer informed her she was making progress toward
         PSLF, her further attempts to apply for PSLF at this point would be
         futile as she has not made 120 payments on a qualifying repayment
         plan.

         Because Dr. Giambona had a FFEL Loan, while Title IV servicers
         informed him he was on track for PSLF, his further attempts to apply
         for PSLF at this point would be futile as he has not made 120
         qualifying payments on Direct Loans.
      421.   As set forth in paragraphs 240 through 246, ED knows about Title IV
servicers’ widespread misrepresentations, which preclude borrowers from qualifying

                                         100
      Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 105 of 111




for loan forgiveness, but disregards those misrepresentations in denying PSLF

(including TEPSLF).

      422.   With respect to the Servicer Misconduct Plaintiffs, ED’s denial of PSLF

(including TEPSLF) was arbitrary and capricious because ED failed to consider that

the Individual Plaintiffs’ Title IV servicers engaged in misconduct that precluded

Plaintiffs from satisfying the PSLF (including TEPSLF) requirements.

         ED failed to consider that Title IV servicers told Ms. Baker that she
         was on track for PSLF, and that but for those misrepresentations,
         Ms. Baker would have consolidated her FFEL Loans into Direct
         Loans in 2007 and would have been eligible for PSLF.

         ED failed to consider that the Title IV servicer told Ms. Menzel she
         was on track for PSLF and provided Ms. Menzel with a qualifying
         payment count on its website every month, and that but for the
         servicer’s misrepresentations, Ms. Menzel would have switched to a
         qualifying repayment plan and would have been eligible for PSLF.

         ED failed to consider that the Title IV servicer advised Ms. Finlaw to
         make ten years of payments and then she would be eligible for
         forgiveness, and that but for the servicer’s misrepresentations, she
         would have consolidated her FFEL Loan into a Direct Loan and
         would have been eligible for PSLF.

         ED failed to consider that the Title IV servicer told Ms. Nolan that
         she was making progress toward PSLF, and that but for the
         servicer’s misrepresentations, Ms. Nolan would have switched to a
         qualifying repayment plan and would have been eligible for PSLF.

         ED failed to consider that Title IV servicers told Dr. Giambona to
         make ten years of payments and then he would be eligible for
         forgiveness, and that but for the servicers’ misrepresentations, he
         would have consolidated his FFEL Consolidation Loan into a Direct
         Loan and would have been eligible for PSLF.
      423.   ED’s arbitrary and capricious PSLF and TEPSLF determinations vio-

lated the APA and unlawfully deprived these individuals of a federal entitlement.

Accordingly, Plaintiffs request an order vacating the Servicer Misconduct Plaintiffs’
PSLF (including TEPSLF) denials and remanding to ED with specific instructions to


                                        101
      Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 106 of 111




discharge their student loan debt pursuant to ED’s general discharge authority under

20 U.S.C. § 1082(a)(4) and 20 U.S.C. § 1087a(b)(2) or in the alternative, an order re-

taining jurisdiction and remanding to ED for further action with respect to each Ser-

vicer Misconduct Plaintiff named herein, consistent with the APA.

     COUNT V – VIOLATION OF DUE PROCESS DUE TO SERVICER
  MISCONDUCT PURSUANT TO THE FIFTH AMENDMENT TO THE U.S.
   CONSTITUTION (SERVICER MISCONDUCT PLAINTIFFS AND AFT
                    AGAINST DEFENDANTS)
      424.   Plaintiffs incorporate by reference all allegations contained in

paragraphs 1 through 423 (and all subparts thereto) as if set forth fully herein.

      425.   The Fifth Amendment provides: “No person shall . . . be deprived of life,

liberty, or property, without due process of law.” Due process requires that, at a

minimum, individuals receive notice and an opportunity to be heard before they are

deprived of property.

      426.   Servicer Misconduct Plaintiffs Deborah Baker, Janelle Menzel, Kelly

Finlaw, Gloria Nolan, and Michael Giambona have constitutionally protected

property interests in a government benefit to which they are legitimately entitled,

namely their statutory interest in PSLF (including TEPSLF).

      427.   As explained above, Plaintiff AFT has organizational standing to bring

this Fifth Amendment claim on its own behalf and associational standing to bring

this claim on behalf of its members who have standing to bring the claim, and

Plaintiff Weingarten has standing to bring this claim in her official capacity as

President of AFT.

      428.   20 U.S.C. § 1087e(m) contains mandatory language requiring ED to

cancel the balance of interest and principal due from borrowers who qualify for PSLF.

Thus, 20 U.S.C. § 1087e(m) creates a cognizable property interest for applicants in

PSLF benefits. By enacting TEPSLF, the Consolidated Appropriations Act of 2018
created an additional statutory pathway to reach the property interest of PSLF

                                         102
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 107 of 111




benefits.

      429.      The Servicer Misconduct Plaintiffs were each deprived of a property

interest in PSLF when ED denied their applications for PSLF (including through

TEPSLF), even though their ineligibility was due to misrepresentations made by

Title IV servicers.     ED denied these Individual Plaintiffs their right to PSLF

(including TEPSLF) without adequate process.

            In determining Ms. Baker’s eligibility for loan forgiveness, ED failed
            to institute an adequate process to account for misrepresentations
            made to Ms. Baker by Title IV servicer(s).

            In determining Ms. Menzel’s eligibility for loan forgiveness, ED
            failed to institute an adequate process to account for
            misrepresentations made to Ms. Menzel by Title IV servicer(s).

            In determining Ms. Finlaw’s eligibility for loan forgiveness, ED failed
            to institute an adequate process to account for misrepresentations
            made to Ms. Finlaw by the Title IV servicer(s).

            In determining Ms. Nolan’s eligibility for loan forgiveness, ED failed
            to institute an adequate process to account for misrepresentations
            made to Ms. Nolan by the Title IV servicer(s).

            In determining Dr. Giambona’s eligibility for loan forgiveness, ED
            failed to institute an adequate process to account for
            misrepresentations made to Dr. Giambona by the Title IV servicer(s).
      430.      The Due Process Clause requires ED to implement a process that gives

PSLF (including TEPSLF) applicants adequate notice of the reasons for their denial

and a meaningful process to identify and account for issues related to applicants’

eligibility for this statutory entitlement to PSLF, including misinformation provided

by servicers.

      431.      ED’s current PSLF (including TEPSLF) application processes do not

provide applicants with adequate notice of the reasons for their denial, including the

evidence upon which ED relied in reaching its decision.           Nor do ED’s current
application processes provide applicants a meaningful opportunity to contest the

                                           103
         Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 108 of 111




denial, to present additional evidence of their eligibility for PSLF (including

TEPSLF), and to ensure that ED will take account of Title IV servicers’ misconduct.

         432.   Due process requires ED to adopt PSLF (including TEPSLF) processes

that allow applicants to raise issues and be heard as to their eligibility, including

allowing them to identify the Title IV servicers’ misconduct. Such additional process

is reasonable in light of the importance of the private interests affected—the PSLF

(including TEPSLF) benefit around which millions of borrowers have organized their

lives.

         433.   Borrowers are at risk of erroneous and arbitrary deprivation absent ad-

ditional procedural safeguards. Such process would place only limited additional bur-

den on ED relative to the importance of providing borrowers with the statutory enti-

tlement of PSLF (including TEPSLF).

         434.   To remedy these Due Process violations, the Servicer Misconduct Plain-

tiffs and AFT, on behalf of its members, request: (i) an order vacating ED’s PSLF and

TEPSLF denial actions with respect to each Servicer Misconduct Plaintiff; (ii) an or-

der requiring ED to provide (a) PSLF and TEPSLF applicants with adequate notice

of the grounds for their denial, including the specific reasons for the denial, and in-

cluding but not limited to, the evidence ED relied upon in denying the application;

(b) a meaningful decision-making process to account for misrepresentations made by

ED and/or Title IV servicers, through which applicants may contest their denial and

introduce evidence rebutting ED’s determination and/or demonstrate that ED should

exercise its general discharge authority to issue forgiveness; and (c) a written and

reasoned determination within a reasonable time period.

                                PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for relief as follows:




                                           104
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 109 of 111




      First, a declaration that ED’s denials of the Individual Plaintiffs’ PSLF (includ-

ing TEPSLF) applications violate the Administrative Procedure Act and violate the

Fifth Amendment’s Due Process Clause.

      Second, a declaration that ED’s PSLF (including TEPSLF) application pro-

cesses deprive Plaintiffs of their constitutional right to due process by depriving them

of a protected property right in PSLF.

      Third, with respect to Counts I, II, and IV, an order vacating ED’s PSLF (in-

cluding TEPSLF) denial actions with respect to each Individual Plaintiff named

herein.

      Fourth, with respect to Counts I and IV, an order remanding to ED with direc-

tion for ED to approve each of the Individual Plaintiffs’ requests for forgiveness,

whether under 20 U.S.C. 1087e(m) or ED’s general discharge authority, or in the al-

ternative, an order retaining jurisdiction and remanding to ED for further action with

respect to each Individual Plaintiff named herein, consistent with the APA.

      Fifth, with respect to Counts III and V, an order vacating ED’s PSLF (including

TEPSLF) denial actions with respect to each Individual Plaintiff named herein.

      Sixth, with respect to Counts III and V, on behalf of AFT, an order requiring

ED to provide notice to any and all applicants denied PSLF (including TEPSLF) relief

sufficient to enable the applicant to determine the reason for such denial including,

but not limited to, information concerning the months of alleged missed or disquali-

fying payments and the reasons ED did not count those payments, or any other basis

for the denial.

      Seventh, with respect to Counts III and V, on behalf of AFT, an order requiring

ED to provide applicants denied PSLF (including TEPSLF) with a meaningful process

to account for errors and misrepresentations made by ED and/or Title IV servicers,
through which applicants may contest their denial and introduce evidence rebutting

ED’s determination and/or demonstrate that ED should exercise its general discharge
                                          105
       Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 110 of 111




authority to issue forgiveness, and a written and reasoned determination within a

reasonable time period.

      Eighth, an order requiring ED to provide the Court with a status report detail-

ing steps taken to comply with this Court’s order, including copies of all instructions,

guidelines, or other information sent to Title IV servicers.

      Ninth, on behalf of AFT, an order retaining jurisdiction and enjoining ED from

denying PSLF and TEPSLF applications until the Court has approved ED’s proposed

procedures to alleviate the violations alleged herein.

      Tenth, such other and further relief as the nature of the case may require or as

may be determined proper by this Court.




                                          106
     Case 1:19-cv-02056-DLF Document 1 Filed 07/11/19 Page 111 of 111




Dated: July 11, 2019                                Respectfully submitted,
       New York, NY
                                                    SELENDY & GAY PLLC


                                              By:   /s/ Margaret M. Siller
Mark Richard (D.C. Bar No. 1033699)                 Faith Gay*
PHILLIPS, RICHARD & RIND, P.A.                      Caitlin Halligan*
9360 SW 72 Street, Suite 283                        Maria Ginzburg*
Miami, FL 33173                                     Yelena Konanova*
Telephone: (305) 412-8322                           Margaret M. Siller (D.C. Bar No.
E-mail: mrichard@phillipsrichard.com                230475)
                                                    SELENDY & GAY PLLC
Attorneys for Plaintiffs Weingarten &               1290 Avenue of the Americas
AFT                                                 New York, NY 10104
                                                    Telephone: (212) 390-9000
Aaron Ament*                                        E-mail: fgay@selendygay.com
Daniel A. Zibel (D.C. Bar No. 491377)                       challigan@selendygay.com
Robyn K. Bitner (D.C. Bar No. 1617036)                      mginzburg@selendygay.com
NATIONAL STUDENT LEGAL                                      lkonanova@selendygay.com
DEFENSE NETWORK                                             msiller@selendygay.com
1015 15th Street N.W., Suite 600
Washington, D.C. 20005
Telephone: (202) 734-7496                           Attorneys for Plaintiffs
E-mail: aaron@nsldn.org
        dan@nsldn.org
        robyn@nsldn.org                             *Pro hac vice forthcoming

Attorneys for Plaintiffs Weingarten &
AFT




                                        107
